 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDC & L Systems Corporation and General Drivers,Salesmen and Warehousemen's Local Union No.984, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO. Cases 26-CA-12633 and 26-RC-7049August 8, 1990• DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn March 3, 1989, Administrative Law JudgeHoward I. Grossman issued the attached decision.The Respondent filed exceptions and a supportingbrief.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and has'The Respondent requested oral argument. The request is denied asthe record, exceptions, and brief adequately present the issues and the po-sitions of the parties.2 The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.We correct the judge's inadvertent reference to "1987" in the first sen-tence of par. 6, part III, B, and substitute "1988" and the inadvertent useof "unnecessary" for "necessary" in fn. 66.In agreeing with the judge that the record demonstrates the Respond-ent's union animus, we find it unnecessary to rely as a factor on his find-ing that lapthough Respondent promised to help the employees make aliving, it reduced their benefits."In agreeing with the judge that the Respondent had knowledge of itsemployees' union activities, we emphasize that James Cigalina and Mi-chael D. Benbrook were discharged the same day as Michael Etherton.These discharges occurred soon after the employees had a meeting to dis-cuss union assistance. Terminal Manager Cannon was outside the roomwhen the meeting occurred and saw Etherton leave the meeting. Ether-ton told Cannon that the employees wanted "to get a union in here tostraighten out the company." Cigalina also attended this meeting. Thus,in addition to the factors relied on by the judge, Cannon's proximity tothe meeting, Cigalina's and Etherton's attendance at the meeting, Ether-ton's statement to Cannon, and the timing of the terminations convince usthat the Respondent was aware of the employees' union activity.We find it unnecessary to rely on the judge's discussions of A & T MA.Co., 265 NLRB 1560 (1982), enfd. as modified 738 .F.2d 148 (6th Cir.1984), and Rea Trucking Co., 176 NLRB 520 (1969), enfd. 439 F.2d 1065(9th Cir. 1971).We also do not rely on the judge's characterization of the Respond-ent's argument concerning employee Etherton as a "tacit admission" thatthe General Counsel's case regarding the discharges of Cigalina and Ben-brook had not been rebutted. We find on the basis of all the record evi-dence that the employees' union activities were a motivating factor in thedischarges and that the Respondent had not shown that it would havedischarged the employees even in the absence of that protected activity.In adopting the judge's recommendation to sustain the challenge toBoshers' ballot, we rely only on the finding that Boshers did not have acommunity of interest with the unloaders and that Boshers was an officeclerical. We do not pass on the finding that Boshers had a "specialstatus."decided to affirm the judge's rulings, findingg,2 andconclusions and to adopt the recommended Orderas modified.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, C & L Systems Corporation, Memphis,Tennessee, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.1.Substitute the following for paragraph 2(a)."(a) Offer James Cigalina, Michael D. Benbrook,and Michael Etherton immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and makethem whole for any loss of earnings and other ben-efits suffered as a result of the discriminationagainst them, in the manner set forth in the remedysection of the decision."2.Substitute the following for paragraph 2(d)."(d) Post at its Memphis, Tennessee places ofbusiness, copies of the attached notice marked"Appendix."94 Copies of the notice, on forms pro-vided by the Regional Director for Region 26,after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondentimmediately upon receipt and maintained for 60consecutive days in conspicuous places includingall places where notices to employees are custom-arily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not al-tered, defaced, or covered by any other material."3.Substitute the attached notice for that of theadministrative law judge.IT IS FURTHER ORDERED that the challenge toDonald Boshers' ballot is sustained and that theballots of James Cigalina, Michael D. Benbrook,and Michael Etherton shall be opened and countedand a revised tally of ballots and appropriate certi-fication be issued and served on the parties.3 We shall modify the judge's recommended Order and notice to con-form to the Board's traditional remedial language and to insert a wordinadvertently omitted from the posting requirement.299 NLRB No. 51 C & L SYSTEMS CORP367APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees theserightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT discourage employees from en-gaging in protected concerted activities for thepurpose of mutual aid and protection by discharg-ing them for engaging in such activities or by dis-crimination against them in any other manner withrespect to their hire, tenure of employment, orterms and conditions of employmentWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer James Ogalina, Michael D Ben-brook, and Michael Etherton immediate and fullreinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or anyother rights or privileges previously enjoyed andWE WILL make them whole for any loss of earningsand other benefits resulting from their discharge,less any net interim earnings, plus interestWE WILL remove from our personnel records allreferences to our unlawful discharge of James Ci-galina, Michael D Benbrook, and Michael Ether-ton, including, in the cases of Cigalma and Ben-brook, all references to tardiness or violations ofcompany rules, and notify each of them in writingthat such action has been taken and that evidenceof their unlawful discharge or said references inour files will not be used as basis for future person-nel action against themC & L SYSTEMS CORPORATIONWilliam E Levy, Esq , for the General CounselDavid E Strecker, Esq (Conner and Winters), of Tulsa,Oklahoma, for the RespondentIra H Cummings, of Memphis, Tennessee, for theCharging PartyDECISIONSTATEMENT OF THE CASEHOWARD I GROSSMAN, Administrative Law JudgeThe original charge in Case 26-CA-12633 was filed onMay 24, 1988,1 by General Drivers, Salesmen and Ware-housemen's Local Union No 984, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO (theUnion), and an amended charge on June 7 Complaintissued on July 5, and alleges that C & L Systems Corpo-ration (Respondent or C & L) discharged employees Mi-chael D Benbrook, James Cigalina, and Michael Ether-ton on vanous dates in May because of their union ac-tivities, in violation of Section 8(a)(1) and (3) of the Na-tional Labor Relations Act (the Act)The Union filed the petition in Case 26-RC-7049 onJune 7, and a Board election was conducted on July 27pursuant to a Stipulated Election Agreement among cer-tain C & L employees at its Memphis, Tennessee facili-ties 2 Of approximately 18 eligible voters, 6 cast ballotsin favor of the Union, and 6 cast ballots against it, with 4challenged ballots 3 Three of the challenged ballots werethose of the alleged discriminates in the unfair laborpractice case, whose ballots were challenged becausetheir names were not on the list, and one was that ofDonald Boshers, whose ballot was challenged on theground that he was either an office clerical employee ora supervisor 4 On July 26, the Regional Director forRegion 26 issued a notice of hearing on challenges, di-recting a hearing on the issues raised by the challenges,and consolidating said hearing with any hearing conduct-ed on the unfair labor practice issuesA hearing was conducted before me on these mattersin Memphis, Tennessee, on September 28-30 and Octo-ber 19 Thereafter, Respondent and the General Counselfiled briefs On the entire record, and on my observationof the demeanor of the witnesses, I make the followingFINDINGS OF FACTI JURISDICTIONThe pleadings establish that Respondent is a corpora-tion with a facility located at Memphis, Tennessee,where it is engaged in the unloading of new automobilesfrom railroad cars and parking them on railroad proper-ty Respondent annually provides services valued inexcess of $50,000 directly to employers engaged in inter-state commerce, and is an employer engaged in com-1 All dates are in 1988 unless otherwise stated2 The agreed-upon unit was All yardmen employed by the Employerat its Memphis, Tennessee facilities Excluded All office clencal employ-ees, watchmen, guards and supervisors as defined in the Act (G C Exh1(h))5G C Exh 444 The parties agreed at the hearing to litigate both asserted grounds forthe challenge to Boshers' ballot 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmerce within the meaning of Section 2(2), (6), and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe pleadings establish that the Union is a labor orga-nization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent unloads new automobiles for various rail-roads in Omaha, Nebraska; Laurel, Montana; Irving,Texas; Houston, Texas; and Memphis, Tennessee. TheCompany's headquarters are in Tulsa, Oklahoma. InMemphis it has a contract for services with the Burling-ton and Northern Railroad and unloads automobiles attwo facilities, designated as the "Yale" and "KnightArnold" facilities. It has been operating the Yale facilitysince December 5 1985, and, on July 1, 1987, began per-forming services at the Knight Arnold facility. The latterhad been operated for several years by another company,Nu-Car Unloading. Nu-Car employees were employedby Respondent after the takeover. The owner of Re-spondent was Larry Wofford, and the owner of Nu-Carwas his father, Charles Wofford.B. The Revival of the Union Movement After theTakeoverThe Union had a collective-bargaining agreement withNu-Car covering the wages, benefits, and working condi-tions of Nu-Car employees. Wilbur Davis, a former Nu-Car employee employed by Respondent at the time ofhis testimony, affirmed that Respondent's president,Larry Wofford, and its vice president of operationsJimmy Dale Strickland,6 told him on two separate occa-sions before the takeover that Respondent could notafford to pay the wage rates which the Union had ob-tained, that the railroad did not like the Union and be-lieved the employees should get out of it, and that theemployees' "only option" was to get out of the Union orRespondent would have to "give up the ramp." Howev-er, C & L would help the employees "make a living."Walter G. Stevens, a former Nu-Car employee employedby Respondent at the time of his testimony, declared thatWofford told all the regular employees in June or July1987 that he could not pay the "union scale" the employ-ees had been receiving, and that Strickland added thatthey would have to take a cut in pay in order to work.This testimony is uncontradicted and credited.Nu-Car employees were employed at an hourly rate of$12.99. When Respondent began operations, the rate firstdropped to $9, and later was raised to $10. Nu-Car em-ployees who were called to work were guaranteed 8hours of work daily. Under Respondent, this guaranteewas reduced to 6 hours. Employees employed by Nu-Car were paid overtime for all work over 8 hours daily.Respondent continued this practice for 6 months, andthen started paying overtime only after 40 hours weekly.5 The pleadings establish that Wofford and Strickland were supervisorsand agents of Respondent within the meaning of Act.C & L employee Wilbur Davis credibly testified that em-ployees. under Respondent lost a pension plan, 3 weeksof vacation yearly, 5 holidays, and 5 sick leave days.Medical insurance was reduced in its coverage. Davis es-timated that he suffered a total loss of benefits of about$17,000 yearly.The General Counsel's witnesses testified that talkabout the Union began sometime after C & L began op-erations. Their estimates of the time that these conversa-tions began varied. Wilbur Davis, who was a particularlyreliable witness, affirmed that it began in about February.These conversations took place at work•in the railcars,walking back to pick up a new car, or when riding in the"shuttle van." Most of the General Counsel's witnessesstated that they were careful not to discuss the Union inthe presence of supervisors.Michael Etherton testified to a conversation withMarty Milam at the Yale facility in the spring 1988. C &L Vice President Strickland affirmed that Milam hadbeen ramp manager at that facility since January 1988and was a "part of management." The parties stipulatedthat Milam was a supervisor.Etherton testified that he told Milam that C & L was"messing the employees around." He added: "We needto get a union or something. I guess we are going tohave to get a union in here." Milam replied that Ether-ton had better keep his mouth shut about a union or hewould "end up [like] Austin Davis." According to Eth-erton, Austin Davis had been discharged about a monthbefore the conversation. Etherton stated that Milam washis cousin, and that he did not think the latter would"turn him in." Etherton's testimony was uncontradictedand is credited.In late spring 1987, employee discontent increasedover what they perceived to be increased hours of workgiven "out of turn" to one employee. C & L's workloadvaried from day to day depending on the number of carsdelivered to it by the railroad. Accordingly, its workforce varied from day to day. Employees were called towork every morning when the number of automobiles tobe unloaded had been ascertained. The order in whichemployees were called was based, in general, on seniori-ty of service. C & L distinguished between "regular"employees, whom it called more frequently, and "casual"employees, who were used when workloads required it.Employee unrest increased over their belief that anemployee named Tommy Wilson was being called towork ahead of other employees with greater seniority.Wilson filed an application for work as a "part-time" un-loader on November 16, 1987.6 However, the date thathe was first called to work is uncertain. C & L VicePresident Strickland could not recall "exactly" whenWilson was hired, but stated that it was either late in1987 or early in 1988. Other witnesses7 placed Wilson'sfirst employment somewhere between February andearly April.6 R. Exh. 2. The application indicates that Wilson had been a previousNu-Car employee, but was engaged in construction work at the time ofhis application.7 Michael Etherton and Wilbur Davis. C & L SYSTEMS CORP369Michael Etherton testified that, in late April or earlyMay, Wilson was called ahead of another employee whowas "in front of him on the roster" When Ethertonlearned that the other employee had not been called, itwas "the straw that broke the camel's back" WilburDavis testified that various employees complained to C& L Vice President Strickland on about May 8 concern-ing Wilson's assertedly preferential treatment EmployeeWalter G Stevens affirmed that employees expressedtheir concern to him about Wilson on the same date, andthat he saw C & L Vice President Strickland the nextmorning, May 9 According to Stevens, he told Strick-land that "the•was going to hit the fan" if C & L didn't"do something" Stevens did not mention the UnionStrickland "aired it off like nothing really" Strick-land in his testimony acknowledged receiving a com-plaint about Wilson from three other employees, "prob-ably March," and conceded that his explanation at thattime "didn't stopthe talk about it" I credit Stevens'testimonyC Employee Discussions about Union Assistance, and -The Visit to the Union Hall on May 101 Summary of The evidenceThe employees went to the union hall and signed au-thorization cards on May 10 Before this took place,however, they discussed the prospect of seeking unionassistance One such discussion took place in the "breakroom" This was a portable building located a few feetfrom another building that C & L used as its offices atthe Knight-Arnold facility According to Etherton, thediscussion in the breakroom took place either on theevening before the trip to the union hall or the next dayEtherton stated that the employees present during thisdiscussion were Cigalma, Stevens, and Benbrook, as wellas Etherton, and that all were employed that day Thediscussion took place before lunch Stevens testified thathe engaged in a discussion in the breakroom on the sameday that the employees went to the union hall, and thatit took place shortly before 3 30 p m , just before the endof the day Stevens affirmed that four or five employeeswere present, including Etherton, Cigalma, and Davis, aswell as Stevens According to Stevens, there was a 10-minute discussion, and the employees decided to go tothe union hallWilbur Davis testified that various employees ap-proached him on May 10 and asked what could be doneHe replied that they should "get back in the Union"Davis affirmed that he placed a call to Union Represent-ative Ira Cummings for this purpose at about 4 p m,using the phone in C & L Vice President Stnckland'soffice Various employees were in the office, and Davistold them that Cummings was waiting for them No su-pervisor was in that office at the time, but TerminalManager Paul Cannons was either in a nearby office oroutside8 The pleadings establish that Cannon was a supervisor and an agent ofRespondent within the meaning of the ActCigalma affirmed that he and other employees werepresent in the office when Davis used a supervisor'sphone, but contended that the call took place the daybefore the visit to the union hall, i e, May 9 Cigalmastated that he had a conversation with Davis at thewashbasin outside Stnckland's office, and that Davisasked whether he was still going down to the union halland whether he needed a ride Cigalma answered that hewould be riding with Benbrook The latter testified hewas not at work the day he signed the union card or theday before, and that he went to the hall alone in his owncar in response to calls from Stevens and CigahnaThe evidence is consistent that seven employees, in-cluding the three alleged discriminates, signed unioncards at the union hall on May 10 9 Their testimonies es-tablish that they were at the hall at the same time It isundisputed that the Union filed a representation petitionon June 72 Factual analysisThe contradictions about the dates, times, and employ-ees present at the meetings are apparent Nonetheless,seven employees appeared at the union hall on the samedate at the same time and signed union cards The possi-bility that this joint appearance was a coincidence is soremote that it may appropriately be rejected I, there-fore, infer that there was some prior discussion amongthe employees to explain their simultaneous appearanceat the union hall Despite the inconsistencies, each em-ployee was an apparently truthful witness I concludethat the contradictions are the result of erroneous recallabout details The differences in Etherton's and Stevens'testimonies suggest that there may have been two con-versations in the brealcroom I find that there was at leastone, and that it took place on either May 9 or 10 I alsofind that Davis placed a call to Union RepresentativeCummings on May 9 or 10 using the telephone in C & LVice President Stnckland's office There is no credibleevidence that any supervisor overheard this callD Etherton's Statement to Terminal ManagerCannon1 Summary of the evidenceEtherton described his own participation in the break-room conversation Although he was not "screaming,"he was talking "pretty loud" The breakroom door wasclosed at the time Etherton testified on cross-examina-tion that it was he who opened the door at the conclu-sion of the conversation He went out, and saw TerminalManager Cannon and Donald Boshers "standing therelooking" at him Further on cross-examination, Eth-erton averred that there was no water fountain or copy-ing machine outside the breakroom, "nothing but a tele-phone pole with wires on it and a storage shed about 15feet"† G C Exhs 5 (Michael Etherton), 9 (Wilbur Davis, Jr ), 10 (Jerry RClark), 11 (James A Cigalma), 15 (Walter G Stevens), 16 (Roy RHibbs), and 17 (Michael D Benbrook) 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEtherton testified that he assumed that Cannon andBoshers were listening to the conversation inside thebreakroom Accordingly, Etherton testified, he "looked[Cannon] right in the eye," and said, "I guess we aregoing to have to get a 'union in here to straighten out thecompany" Cannon did not respond, according to Ether-tonStevens was asked on cross-examination whether any-thing happened concerning the Union between the timehe left the breakroom conversation which he attendedand the time he arrived home "Not to my knowledge,"he replied Stevens described conversations about theUnion with other employees, and affirmed that he didnot see any supervisor between the time he left thebreakroom and the time he left the premisesOn cross-examination, Cigalina initially testified thathe recalled somebody talking about the Union whenCannon or Boshers "were within hearing distance" Ci-galina then agreed that, in two pretrial statements, heaverred that he did not recall anybody talking to himabout the Union when Cannon or Boshers were withinhearing distance, and did not remember a supervisorbeing around during discussion of the Union On redirectexamination, Cigahna stated that there was no union dis-cussion in Cannon's "presence"Cannon's testimony on direct examination reads in rel-evant part as followsQPnor to the discharge of Mr Etherton, didyou ever hear him say that he was going to seeunion officials?A No, sirQPnor to Mr Etherton's discharge did youever hear him say anything about the union or aunion?A He may have said "union," but not in thesense that they were talking in any manner aboutstarting or forming a union, nothing like thatQDid you know whether or not prior to his dis-charge Mr Etherton was interested in organizing aunion?A No, sirOn cross-examination, Cannon could not remember theoccasion on which Etherton used the word "union" orwhat he said about the UnionBoshers denied that he ever heard Etherton say any-thing about the Union2 Factual analysisRespondent argues that Etherton should not be cred-ited because of Cannon's and Boshers' denials, becauseEtherton was "completely contradicted" by Stevens andCigalina, because he was not discharged until 2 daysafter his alleged statement to Cannon and Boshers, andbecause it would have been "incredible" for Etherton tohave made such a statement 10As indicated, Cannon agreed that Etherton may havesaid the word "union," but not in the "sense" that theemployees were talking about forming a union, or were" R Br , pp 21-23, 52going to see union officials Etherton did not testify thathe told Cannon that the employees were going to "to seeunion officials," but that they were "going to get a unionin here to straighten out the company" Cannon's ac-knowledgement that Etherton used the word "union"constitutes partial corroboration of Etherton's testimonyCannon's inability to remember the occasion when Eth-erton used the word or what he said about a union di-minishes the probative value of Cannon's denial that Eth-erton spoke about forming a union Boshers was an unre-liable witness and his denial has no probative valueStevens' testimony to the effect that he did not see asupervisor upon leaving the breakroom conversationwhich he attended is inconclusive with respect to the al-leged Etherton-Cannon conversation Stevens may havelingered in the breakroom until Cannon and Boshers hadleft•or he may have been referring to a different break-room conversationCigalma's testimony is more inconclusive, and simplycomes down to a denial that anything was said about aunion in Cannon's "presence" Of course, Etherton nevercontended that Cannon was present in the breakroomwhen the discussion took place•merely that he sawCannon and Boshers outside when he opened the doorand left the roomThe determinative evidence is Cannon's agreementthat he heard Etherton say something about a unionThis admission offsets Steven's and Cigalma's testimo-nies, and shows either that they had not left the break-room or were not present when Etherton spoke toCannonEtherton testified that Cannon and Boshers were im-mediately outside the breakroom door simply "looking"at him when he came out, and that he believed theyoverheard the conversation Under these circumstances,it would not have been "incredible" for Etherton to havemade the asserted statement to Cannon Respondent's ar-gument that the statement was unlikely because Ethertonwas not discharged until 2 days later has no meritEtherton was a truthful witness, and I credit his testi-mony on this issueE The DischargesEtherton, agalma, and Benbrook were discharged onMay 12 Terminal Manager Cannon terminated the lattertwo employees by telephone He called Cigalina, statedthat the conversation was being recorded, and said thatCigalina was no longer needed because he had been latea few times and had missed a day Cigalina asked whyCannon had not mentioned it before, and the latter re-plied that he had it all "on file" Cannon also called Ben-brook the same day and told him that he was no longerneeded "What?" asked Benbrook, and Cannon replied,"Yeah by the way, your are being recorded and we'llsend you last check in the mail" Cannon did not give areason for the dischargeEtherton credibly testified that Cannon called him andsaid, "Come on in Jim wants to talk to you" When Eth-erton arrived at the office, Cannon escorted him intoStnckland's office Strickland told him that he was beingterminated because "the insurance had changed" and C & L SYSTEMS CORP371wouldn't cover Etherton Etherton asked when C & Lchanged insurance companies "I don't know," Strick-land answered "Here's your paycheck up to date Goodbye"F Respondent's Asserted Reasons for the Discharges1 Cigalma and Benbrooka Summary of evidence(1)Respondent's records on tardinessCigalma was hired in January, and Benbrook m lateMarch or early April Both were casual employees em-ployed as automobile unloaders Respondent's principalasserted reason for their discharges is tardinessAs indicated, Respondent has a workload which fluc-tuates daily, and its employees are on a call-in basisCalls are placed in the morning usually between 7 and 9a m Employees are allowed 1 hour to arrive at workafter being called C & L Vice President Strickland testi-fied that he only recorded lateness of more than 15 min-utes, i e, more than 1 hour and 15 minutes after the call-in timeTerminal Manager Cannon testified that the time aparticular employee was "called" was recorded on"track sheets" However, he further stated that thesheets are discarded every 2 or 3 months After the Gen-eral Counsel requested these sheets, the parties agreedthat none were m existence for relevant periods of timeAlthough each employee punches a timeclock, the time-card indicates only the time the employee punches in andout, not the time he was called The parties stipulatedthat Cigalma's and Benbrook's timecards do not containany records of tardinessRespondent's witnesses testified that tardiness was re-corded on notations placed in an employee's file Theearliest tardiness notations in the record for any employ-ee are dated in late March, April, and May 1988, andconcern only agalma and Benbrook 11 As noted, Re-spondent commenced operations at the Yale facility inDecember 1985 and the Knight-Arnold facility in July1987 C & L Vice President Strickland testified that,prior to mid-March 1988, Respondent "didn't write the[tardiness] records down"(2)Respondent's review of its recordsRespondent's witnesses stated that C & L began toreview its Memphis personnel files in April 1988 C & LPresident Wofford asserted that, during a visit of Strick-land to the Tulsa head office in April, the latter said thatthings "weren't going well," and that there were "ongo-ing problems getting people to work on time" Wof-ford suggested "an orderly review of the all files"Strickland testified that, in April, he and Wofford were"discussing long term plans" to transfer Strickland fromMemphis to the Tulsa office, and wanted to be certainthat the Memphis facilities were operating efficiently OnI I R Exh 's 19, 20 As described the first asserted records of latenessof other employees are dated after the Cigalma and Benbrook recordsSeptember 29, 1988, at the hearing, Strickland testifiedthat his office was then located in MemphisStrickland stated that he began his review on April 25,and reported this to Wofford on that date 12 There wasa "general review of all" the 12 to 15 files, and it wascompleted by the end of the first week in May or shortlythereafter Terminal Manager Cannon testified thatStrickland instructed him to review files, and that he didso in mid-April Although Strickland did not identify thefiles he wanted Cannon to review, the latter stated thathe reviewed those of agahna, Benbrook, Davis, and Ste-vens(3)Evidence of Cigalma's tardinessStrickland contended that Cigalma had been tardyseven times, the last time 2 or 3 days before his termina-tion on May 12 He also asserted that Cigalma failed toreport for work on two occasions Cigalma testified thathe was late only 2 days The first occurred about 2 or 3weeks after his employment in January, and he was thenlate "10 minutes at the very most" The second tardinessoccurred in mid-Apnl, when he got caught in traffic andwas late 5-10 mmutes In addition, Cigalma agreed thathe failed to report for work on 1 day because of an autoaccident, and advised Respondent of this fact He wasnot warned in any of these instances, and testified that hemissed no other workRespondent introduced purported records of Cigalma'stardiness The first two are notations in Cannon's hand-writing that Cigalma was 1 hour and 15 minutes late onMarch 30, 40 minutes late on March 31, and that he wasverbally warned by Cannon on March 31 There is nonotation of the time agalma was called or the time hereported 13 Cannon testified that he could not rememberthe times that Cigalma was called on either date Askedwhy there was no notation of the call-in time, Cannonreplied that he "just didn't write it on there "14 With re-spect to the asserted verbal warning, Cannon contendedthat he spoke to Cigalma, but could not remember theexact location or his specific words "I imagine," Cannonstated, "I warned him about being late"Another notation, in StncIdand's handwriting, assertsthat Cigalma was 1 hour late on April 20, but does notlist a calling time or a warning 16 Cannon did not knowwhy no warning was issued in light of the prior warning,and did not recall telling Strickland about this assertedtardiness Strickland did not remember calling agalmato work that day He contended that the record of theprior warning was in the file when he made the April 20notation, but agreed that he did not call Cigalma andwarn him on April 20The next notation, in Stncldand's handwriting, recordsthat Cigahna was 51 minutes late on April 17 and thatCannon verbally warned him, but does not list a call-mtime 16 Cannon could not recall whether he told Stnck-12 R Exh 21•R Exit 1914 On tardmess reports of other employees dated after the reports forCigalma and Benbrook, Respondent noted the call-m tunes G C Exit 31,33, 34, 39•R Exit 1912 Mid 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDland to put the notation in Cigitlina's file. Asked whetherhe warned Cigalina on this occasion, Cannon replied, "Idon't exactly recall when I said something to him orwhat I said to him." After repeated questions about awarning, Cannon stated: "If it says I did, I did." He ac-knowledged that Cigalina was not given a written warn-ing on this occasion- and was not told that he would befired if he was late again. Cannon first denied that Re-spondent had any written warning policy at the time,and then, after being shown a written warning which C& L issued the prior year to another employee, affirmedthe contrary." Strickland could not remember whetherit was he who called Cigalina to work on April 27, andhad no specific recollection whether the note in hishandwriting was put into Cigalina's file on the datewhich appears on the notation. He contended that he or-dered Cannon to give Cigalina a verbal warning on thisoccasion, and originally stated that he was present sometime in April when Cannon warned Cigalina about tardi-ness. Strickland later agreed that it was the April 27 inci-dent to which he referred, but then added that he didnot overhear what Cannon said to Cigalina.Finally, the record contains three notations of Ciga-lina's tardiness in Strickland's handwriting without anylistng of calling times-20 minutes late on May 3, 15minutes on May 9, and 24 minutes on May 10." Strick-land could not remember whether he called Cigalina towork on any of these occasions or whether he made thenotations on the dates which appear thereon. Nonethe-less, he remembered that Cigalina was discharged 2 daysafter the asserted May 10 tardiness. Cannon stated thatthe asserted infractions in May were not in Cigalina's filewhen he reviewed it in April. Strickland acknowledgedthat the days when Cigalina failed to report for work(twice according to Strickland and once according to Ci-galina) were not in Cigalina's file. Strickland explainedthis on the ground that Cigalina called and notified theCompany.(4) Evidence of Benbrook'F. tardiness and otherinfractionsStrickland contended that Benbrook was dischargedfor tardiness, improper work habits•placing seat covers.and floormats in improper positions, failure to turn offvehicle appliances, etc.•"general work habits," "ahorseplay attitude," and because Benbrook once rode to-gether with Cigalina in the same vehicle. With respect totardiness, Strickland contended that Benbrook committedthree offenses. Benbrook denied that he was ever latemore than 5 minutes, and testified that nobody ever toldhim that he had been late.Respondent introduced a note purportedly showingthree instances of Benbrook's tardiness-40 minutes onApril 4, 1 hour on April 20, and 51 minutes on April 27,with an asserted warning from Cannon•all in Strick-land's handwriting." Strickland could not recall the17 G.C. Exh. 38.18 R. Exh. 19.19 R. Exh. 20.dates that any of these entries were made, or whether hecalled Benbrook to work on any such date. He did notknow why Benbrook and Cigalina were both chargedwith the same amount of lateness on April 27-51 min-utes.Cannon testified he could not remember how manytimes Benbrook was tardy, but believed there was suchan occasion and that he spoke to Benbrook about it.However, he could not remember the date. Cannon alsoclaimed that Benbrook had "spun tires" at the Yaleramp, but could not remember when this occurred andagreed there is no such notation in Benbrook's file. Healso agreed that there is no notation about improper posi-tioning of floormats or failure to turn off vehicle appli-ances. Benbrook denied that Cannon ever said that hewas performing any of these functions improperly, orthat he was criticized in any way.(5)Cigalina's and Benbrook's ride to the office inthe same vehicleSometime after Benbrook's employment, Cigalinaasked him to get in the car Cigalina was driving and goback to the office for lunch. A supervisor told Cigalinathat two employees were not supposed to be in the samecar together. Benbrook assumed that the supervisor wastalking to Cigalina, because Benbrook was new and didnot know any better. Cigalina identified the supervisor asCannon, and affirmed that this was the only time any su-pervisor ever spoke to him about his work performance.There was no further incident of this nature. Cannon tes-tified that he told both employees that it was "againstpolicy" to ride around "shuttling" people in automobiles.This matter appears in Respondent's purported recordsas "riding around" on April 27 in an area where carswere not parked, with both employees supposedlywarned that such "action would not be tolerated."2†(6)Respondent's rationale for the first appearanceof tardiness notations in the spring of 1988C & L Vice President Strickland agreed that the onlytardiness notations prior to May 12, the day of the dis-charged were those of Cigalina and Benbrook. He firstexplained this by saying that there was no other instanceof tardiness, and then asserted that there had been noother case of "unexcused" tardiness, by which he meantan instance where the employee failed to state in ad-vance that he was going to be late so that Respondentwould be "forewarned." Wilbur Davis testified that hewas regularly late on Monday mornings because he hadto take his children to school, that Respondent knewthis, and that Davis did not receive a warning for thisreason. Strickland agreed that the distinction between an"excused" and an "unexcused" tardiness was not posted,but contended that employees were "told." However,former employee David Mohr denied that he was evertold that C & L had a policy distinguishing "excused"and "unexcused" absences. Terminal Manager Cannonwas asked whether there was an "excused" tardinesspolicy, and replied that he had never excused tardiness.20 R. Exh. 19, 20. C & L SYSTEMS CORP373Respondent's position thus depends on Stnckland's tes-timony alone, and appears to come down to the conten-tion that, with respect to the period between December1985 when Respondent began operations at the Yale fa-cility, and March 30, 1988, when it assertedly made itsfirst notation of Cigalma's tardiness, either no employeewas ever tardy or, being tardy, in each instance reportedit in advance to Respondent(7) Respondent's rationale for the absence of call-intimes on Cigalma's and Benbrook's tardinessnotationsAs set forth above, Cigalma's and Benbrook's tardinessnotation are the only ones which fail to specify the call-in times Cannon could not explain why the tardiness no-tations of other employees all dated after those of Ciga-lina and Benbrook did contain such notations Stricklandcontended that he first noticed this deficiency during the"April review," and instructed Cannon to improve therecordkeeping(8) Records of other employeesThe record contains alleged infractions by other em-ployees Thus, Walter Stevens was assertedly unavailablefor work on March 6 27 Three days later, Cannon sup-posedly secured Stevens' agreement to be available onfive designated days,22 but he was again unavailable onMarch 31 23 Cannon testified that he spoke to Stevensabout this but did not warn him Nonetheless, the recordcontains a written warning to Stevens for unavailabilityfor work on March 31, purportedly signed by Cannon 24On July 11, a notation alleges that Stevens was over 1hour late, without any indication of a warning 25 But onAugust 8, he was given a written warning for "excessivetardiness," and another written warning on July 13 forfailure to report an accident 26According to a note m Respondent's files, WilburDavis disrupted work on April 22 by taking the key ofthe shuttle van This note is in handwriting similar toother handwriting in the record identified as Cannon'sAt the end of the note, in handwriting similar to otherhandwriting in the record identified as Strickland's, is thestatement that Cannon warned Davis 27Jerry Clark was alleged to be late on May 27 and June13,28 but was not warned according to Terminal Manag-er Cannon On July 16, Clark asked to be excused fromwork because his back hurt, and the next day did notanswer the telephone when called 29 He was not warnedon either of these occasions, according to Cannon(9) Discipline affecting employmentThere is no documentary evidence that any of Re-spondent's employees have ever been discharged, other21GC Exh 2922 Ibul23 G C Exh 3224 G C Exh 3625 G C Exh 3020 Bud24 0 C Exh 3528 G C Exhs 39,4128 G C Exhs 40,42than a statement of position which Respondent submittedto the Board 39 No termination letters were issued to Ci-galma, Benbrook, or Etherton The only documentaryevidence of discipline affecting an employee's employ-ment status is a 2-week layoff given to an employee in1987 for damage to two automobiles 37Respondent elicited testimony from C & L Vice Presi-dent Strickland that seven employees had been dis-charged for various reasons," but did not submit anydocumentary evidence of same Strickland testified thattwo of these employees•David Mohr and GregBryant•were discharged for "tardiness and playingaround "33 Mohr and Bryant testified at the hearingBoth were employed as unloaders on a temporary basisfor about a month in late 1987, and traveled together towork Their supervisor was Wayne Stroupe Mohr testi-fied that Stroupe told them that they had an hour to getto work after being called Both testified that they werenever tardy Their estimates of time it took them to getto work ranged from 10 to 30 minutes Both testified thatthey were never told that they had been late or tardy,and that they were never reprimanded Neither receiveda separation notice•C & L simply stopped calling themto work Mohr testified that he was told that the workwould "slow down," and that Stroupe said it would"play out" According to Mohr, C & L stopped callingthem because it "ran out of work"(10) Summary of Respondent's disciplinary policiesand rationale for different policiesTerminal Manager Cannon testified that the Companydoes not have a progressive disciplmary system, and thatthere are no fixed numbers of tardiness warranting dis-charge C & L Vice President Strickland stated that theCompany has not issued a handbook to employees con-cerning company rulesStrickland was asked to explain apparent discrepanciesin disciplinary policy He replied that Respondent appliesdifferent policies to tardiness and absenteeism by casualemployees and "new hires," as compared to regular em-ployees C & L is more tolerant with respect to regularemployees, since they work more hours, thus have moreproblems in getting to work on time, and have provedthemselves throughout a probationary periodHowever, Walter Stevens, who testified that he wassecond on the seniority list, received a written warningfor tardiness Wilbur Davis testified that he was a regularemployee, but supposedly received a warning for dis-rupting work Meanwhile, Jerry Clark wag late twiceand unavailable for work, but was not warned Clark tes-tified that he was a casual employee(b) Factual analysisRespondent's asserted reasons for the discharges of CI-galma and Benbrook are based on testimonial and docu-30 G C Exh 49"GC  Exh 3832 James Pierce, David Mohr, Greg Bryant, Austin Davis, GeorgeMartin, Jim Fairchild, and Dane Holland33 See also G C Exh 49 374DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmentary evidence With respect to the former evidence,both Cannon and Strickland demonstrated almost totallack of recall about the asserted lateness•even with re-spect to alleged tardiness 2 days prior to Ciga!ma's dis-charge for that reason When assisted by "notations,"Respondent's witnesses could not remember the specificsof verbal warnings which were allegedly issued Theseclaimed events took place about 6 months prior to thehearing at which the witnesses testified With respect toall of the notations pertaining to Benbrook and morethan half pertaining to Cigalma, Strickland testified thathe could not remember when the notations were madeThis fact diminishes the probative value of the notesDespite the fact that C & L recorded call-in times ontrack sheets (no longer in existence) and employeespunched timecards (no call-in times recorded), Respond-ent submitted no documentary evidence of the times Ci-galma and Benbrook were called to work on the dates ofthe asserted infractions All other, and later, tardiness re-ports on other employees do contain such call-in timesStnckland's explanation that he first observed this defi-ciency during the "April review" and ordered Cannon toimprove the recordkeepmg has no ment•all of the nota-tions pertaining to Benbrook and four of them pertainingto Cigalma (three in May) are in Stnckland's handwnt-mg Strickland provided no explanation for his failure tofollow his own adviceAs indicated, there is no documentary evidence thatany employee was discharged for tardiness The assertedreasons for the discharges of Cigalma and Benbrook arenot even documented, and the latter was not told thesupposed reason Although Strickland testified that twoother employees, Mohr and Bryant, were discharged fortardiness and "playing around," these employees deniedthat they were ever late or reprimanded for any reasonWork simply ran out Because of the absence of any doc-umentary evidence, Strickland's demonstrated unreliabi-lity as a witness with respect to other instances of disci-pline, and because Mohr and Bryant were more truthfulwitnesses than Strickland, I credit their consistent testi-moniesI reject Respondent's rationale for the different disci-plinary policies applied to different employees No suchdistinction was ever published, and Mohr denied that hewas ever told The facts do not support the asserted dis-tinction•two regular employees received warnings, onefor tardiness, while a casual employee was not warneddespite two instances of tardiness and one instance of un-availability for work In any event, no other employeewas discharged for tardiness•Cigalma and Benbrookwere the only employees so disciplined, despite Respond-ent's admission that there was no fixed number of tardi-ness infractions warranting dischargeAs indicated, Respondent's position is that it first re-corded tardiness notations in the spring of 1988, morethan 2 years after commencing operations in the Mem-phis area, because there either had been no prior in-stances of lateness, or the employee had reported it inadvance in each instance ("excused" lateness) DespiteDavis' isolated testimony about taking his children toschool, I reject Respondent's explanation for the absenceof tardiness notations for over 2 years applied to differ-ent employees With respect to the asserted difference intreatment of casual and regular employees, no such dis-tinction was ever published The facts do not support theasserted distinction two regular employees receivedwarnings, one for tardiness, while a casual employee wasnot warned despite two instances of tardiness and one in-stance of unavailability for workI do not accept Respondent's explanation for the ab-sence of any tardiness notations between December 1985,when it started operations at the Yale ramp, and March30, 1988, when it assertedly made its first notation aboutCigalma This explanation is based on the asserted policyof "excused" tardiness Although Wilbur Davis testifiedabout being late on Mondays because he took his chil-dren to work without criticism, and Strickland assertedan "excused lateness" policy, former employee Mohrdenied that he ever heard of such a policy and TerminalManager Cannon denied that he ever excused latenessStnckland's apparent contention, that there were noformer notations of tardiness before March 1988, eitherbecause employees were not tardy for the period ofmore than 2 years since December 1985, or, being tardy,in each instance reported in advance to the office, is pa-tently improbableI question C & L's reason for the "April reviews"•although Strickland contended that it was his plannedmove to Tulsa which caused the reviews, he was still inMemphis 5 months later I note that the first asserteddocuments of tardiness are dated about the same time as,or shortly after, the advent of the union movementFor the reasons given above, I credit Cigalma's testi-mony that he was late twice, failed to report for workonce, and was not warned or reprimanded on any suchoccasion Noting Stnckland's testimony that he only re-corded lateness of more than 15 minutes, I credit Ben-brook's testimony that he was never late more than 5minutes, and was never warned for that or any otherreason The only infraction which these employees com-mitted was Cigalma's giving Benbrook a ride back to theoffice for lunch I conclude that this was a relativelyminor infractionCigalma and Benbrook were the only employees dis-charged for asserted tardiness I conclude that Respond-ent dealt with instances of tardiness and other infractionsby other employees in a more lenient manner than it didin the cases of Cigahna and Benbrook2 Michael Etherton(a) Summary of the evidence(1) Etherton's testimony and supporting evidenceEtherton was originally employed as a casual driverby Nu-Car in about January 1986 He was hired and su-pervised by Strickland, then a Nu-Car supervisor Ether-ton had had prior traffic violations, including one inApril 1985 for driving under the suspicion of being in-toxicated and refusal to submit to a blood alcohol testHe received another citation in May 1987 for drivingwhile intoxicated 34 Etherton's driver's license was re-34 R Exhs 1,7 C & L SYSTEMS CORP375yoked, but he was granted a special permit to drive toand from work, and while at work Etherton testifiedwithout contradiction that he informed Strickland aboutthe May 1987 violation, and that Stnckland told him notto worry about it and go back to workIn July, Etherton started working for C & L He listedan alcohol related conviction on his employment applica-tion submitted to C & L 35 Etherton had no further traf-fic violations and no further discussions with C & Lmanagement about his driving record prior to his dis-charge on May 12, 1988 Etherton's driver's license wasreinstated on July 21, 1988(2) Etherton's and Collier's insurance problems in1987•Respondent's change of insurance companiesRespondent's contract with the Burlington NorthernRailroad required it to maintain insurance "covering theshipment of automobiles being unloaded "36 Nu-Car wasalso insured, by USF&G On March 3, 1987, USF&Gwrote a memo to its Tulsa agent questioning coverage ofEtherton and another employee, Charles Collier, togeth-er with comments about other drivers 37 On March 13,1987, USF&G informed its Tulsa agent that Ethertonand Collier had to be excluded from coverage because ofalcohol-related driving violations 38Richard A Johns, C & L's vice president for financeand administration and Nu-Car's former accountant, tes-tified that he was trying to get Etherton covered byUSF&G 39 With respect to Collier, Johns testified onSeptember 29, 1988, that Collier was then a ramp manag-er in Omaha However, C & L's letters to USF&G'sagent in July 1987, protesting USF&G's demand thatCollier and Etherton be excluded from coverage, did notargue that Collier was other than a USF&G driver 40 In-stead of acceding to USF&G's demand that Ethertonand Collier be excluded, C & L decided to dropUSF&G, and obtained coverage with Travelers Insur-ance Company The latter's agent was Broken Arrow In-surance Agency, Broken Arrow, Oklahoma In a letterto Broken Arrow in July 1987, Johns included Collier'sname on a list of "full-time drivers," as well as the namesof Memphis Supervisors Strickland, Cannon, andMilam 47 Etherton was not named in the list provided toBroken Arrow According to Johns, the insurance agentdid not request the names of part-time driversOn February 29, 1988, Travelers sent Broker Arrow amemo and a motor vehicle report (MVR) calling atten-tion to Collier, who had an alcohol-related conviction onDecember 19, 1984 "While this is three years old," thememo reads, "we certainly feel that this type of thingmay want to be brought [sic] to the attention of the in-sured so that he can be extra careful since they are dnv-35 Stnckland's testimony, G C Exh 636 R Exh 6, sec 7†7R Exh 738R Exh 839 Nu-Car had differences of opinion with USF&G's agent, includingthe question of whether USF&G had canceled the policy Beginning inJuly 1987, John's letters to Insurance agents were under the C & L letter-head R Exhs 9-1340R Exhs 10-12" R Exh 14ing cars constantly" The memo requests BrokenArrow's "comments "42 There is no further reference toCollier in the record until his name came up during aconversation on May 11 between Johns and a BrokenArrow representative(3) Johns' "Review" in May of the 1988 firstquarter statistics, and the emergence of Etherton asan insurance problemThere was no further communication between C & Land Broken Arrow about coverage of drivers until earlyMay 1988 At that time, according to Johns, he was re-viewing C & L's quarterly reports to determine whichemployees were eligible for pension benefits Johnsstated that employees working 390 hours quarterly wereentitled to these and other company benefits During thisreview, Johns verred on direct examination, he noticedthat Etherton had worked 360 hours for the first quarterof 198843 and was "becoming near full-time status"Johns stated that he knew Etherton had insurance prob-lems, and believed that he would become uninsurable ifhe achieved full-time status 44(4) Johns' conversations with Carol Jones of BrokenArrow On May 11Johns testified on direct examination that he initiated acall to Carol Jones of Broken Arrow on May 10 to"clarify [his] understanding as to part-time drivers beingexcluded from motor vehicle reports" Jones replied thatMVR's would be run on all drivers, and that alcohol-re-lated violations were not acceptable to Travelers Ac-cording to Johns, they discussed the case of Charles Col-lier Jones stated that Travelers had made "an exception"because his violation was "4 years old" Johns agreedthat there was no discussion of Etherton in this conver-sationOn cross-examination, Johns testified that there weretwo conversations with Jones, and that they took placeon May 11 rather than May 10 In the first call, Johnstold Jones that he "might have a problem" with respectto MVRs on part-time drivers Jones reported her under-standing that all drivers had to be checked, but said thatshe would confirm with Travelers She called back 2hours later and said that this was correctOn the same date, May 11, Jones sent Johns a letterstating that, per their conversation, "any" employeeswith alcohol-related convictions were uninsurable "Ex-ceptions to this rule will be handled on a case by casebasis "43 Enclosed with the letter was a copy of theabove-described memo from Travelers to Broken Arrowin February referring to Collier 46 This letter and enclo-" R Exh 16*3 R Exh 5(a) I received R Exhs 5(a) and (b), upon which rulingwas reserved at the hearing"On cross-examination, Johns said that he could not remember thedate of his "review" or the number of Etherton's first quarter hours Em-ployee W Walker worked over 372 hours status R Exh 5(a)" R Exh 1548R Exh 16 376DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsure were received by C & L on May 12 Johns agreedthat he requested the letter(5) The investigation of Etherton's MVR on May11 and the decision to discharge him on May 12After the conversation with Caro/ Jones on May 11,Johns, who was based in Tulsa, talked with Respondent'spresident Larry Wofford about Etherton They decidedthat they needed a current MVR on this employee Nodetermination was made to seek current MVRs on otherdrivers There was "no need" to do so, Johns claimedHe first asserted lack of knowledge of alcohol-relatedconvictions on the part of other employees, and then ad-mitted that he did have such knowledge Wofford testi-fied that Johns did not mention any employee other thanEtherton Wofford called Strickland in Memphis on May11, and asked him to get an MVR on Etherton Woffordknew that Strickland was a part-time employee in thecounty sheriff's department, and believed that he couldget this informationStrickland obtained Etherton's driving record on theevening of May 11, utilizing the computer in the sheriff'sdepartment It showed the information recited above 42Strickland testified that the driving record did not showany violation subsequent to the conviction which Ether-ton had indicated on his July 1987 employment applica-tion to C & L As indicated, Etherton informed Strick-land about the May 1987 violation when it happened,and the latter told Etherton not to worry about itAccording to Wofford, Strickland told him on May 12that Etherton had a alcohol-related conviction Woffordtestified that he then decided to terminate Etherton 48He instructed Stnckland to do so and, as previously re-lated, Strickland discharged Etherton on May 12(6) Evidence concerning Etherton's insurabilityJohns gave conflicting testimony on the issue ofwhether Etherton was uninsurable in the opinion of itsinsurance agent and, if so, the date of such opinion Oncross-examination, Johns first testified that Carol Jonestold him that Etherton was unmsurable during Johns'second conversation with Jones on May 11 Johns thenimmediately testified that Jones did not say this He alsotestified that nobody from Broken Arrow or Travelersever said that Etherton was uninsurableOn redirect examination, Johns repeated that BrokenArrow never said that Etherton was umnsurable He wasthen shown a letter from Carol Jones dated June 2, stat-ing Broken Arrow's understanding that Etherton hadbeen terminated and that Travelers would not be willingto provide coverage for him The letter included Ether-ton's MVR date-stamped May 27, 1988, by "The Travel-ers, Tulsa "" After being shown this letter, Johns testi-fied that he had informed Jones of Etherton's terminationafter it occurredAs noted above, Johns claimed that Jones said the in-surance company had made an exception in the case of47R Exh 148 Stnckland forwarded Etherton's MVR to Wofford It was receivedin Respondent's Tulsa office after Etherton had been discharged49 R Exh 17Collier, and her letter to Johns on May 11 advised thatexceptions would be handled on a case-by-case basisJohns testified that he did not request an exception in thecase of Etherton(7) The Travelers' questions about other driversOn September 26, Jones sent Johns a letter with en-closed MVRs questioning the records of Clinton MMlynank, Mark D Wilson, Peter A Sanders, and Rich-ard J Mlynank, with the notation that the latter was nolonger employed Sanders had violations or accidents in1985, 1986, and 1987, and Wilson in 1987 50Clinton M Mlynank's record showed a conviction ofdriving while intoxicated in February 1986, and a laterconviction for driving with a suspended license 51 Johnstestified at the hearing that Mylnank was then an un-loader in C & L's Omaha facility The General Counselargues that Respondent treated Mlynank's alcohol-relat-ed conviction differently from the way in which it dealtwith Etherton's 52Respondent argues that it had no knowledge of Mlyn-ank's conviction Thus, it contends that Mlynank wasnot hired until September 28, 1988;and accordingly, thathis name was not included in the list of drivers whichJohns sent to Broken Arrow in July 1987 53 However,Johns testified that Mlynank was hired in September1987, and this is repeated in his employment applica-tion 54 Respondent's 1988 first quarter statistical summa-ry, which Johns said he was reviewing in May, listsMlynank's date of hire as January 24, 1987,55 but Johnscontended that he did not review employment applica-tions throughout the country Johns agreed that BrokenArrow had "questioned" Mylnank's status However, atthe time of the hearing, Mlynank was still working as anunloader in OmahaThe parties stipulated that the General Counsel ob-tained various driving records from Respondent main-tained by it in the normal course of business These doc-uments are date-stamped August 1988, by "The Travel-ers, Tulsa "56 One of them is Mlynank's driving record,a document which has at the top the legend, "DatafloSystems, an Equifax Company "57 This is the identicalheading which appears at the top of Mlynank's drivingrecord sent to Johns by Broken Arrow in September1988 58 Respondent's president Wofford said that he didnot know the source of these documents found in C &L's files, and Johns denied knowledge of them pnor tothe hearing(b) Factual analysisThere was an obvious change in Respondent's treat-ment of Etherton's insurance problems between 1987 and50R Exh 186i Mid52 GC br,p 953 GC br,p 964 G C Exh 2155R Exh 5(a)66 G C Exhs 14,18-2067 G C Exh 1958R Exh 18 C & L SYSTEMS CORP3771988 In 1987, Respondent not only opposed USF&G'sdemand that Etherton (and Collier) be excluded fromcoverage•it dropped the insurance company rather thanconsent to the exclusion of these employees, and ob-tamed coverage from The TravelersNo such effort took place in 1988 with respect to Eth-erton Instead, Respondent's actions were the completeopposite Without any inquiry about Etherton from TheTravelers or its agent, Broken Arrow, Respondent initi-ated a conversation about part-time drivers with thatagent on May 11, the day after the union card-signingAssuming arguendo that Broken Arrow did say thatMVRs would be run on part-time drivers, Etherton wasnot discussed during that conversation Etherton in factwas unknown to The Travelers when, on May 12, Re-spondent discharged him on the ground that he was un-insurable by that insurance company Any such conclu-sion on May 12 was no more than speculation AlthoughJohns testified that he knew Etherton had insuranceproblems, these were problems raised by USF&G, whichhad been dropped by C & L Although Carol Jones sup-posedly told Johns on May 11 that dnvers with alcohol-related convictions were unacceptable to The Travelers,her letter to Johns of that date•solicited by Johns•stated that exceptions would be made on a case by casebasisRespondent had no way of knowing whether TheTravelers would have made an exception in the case ofEtherton In a memo to Broken Arrow in February1988, The Travelers raised the issue with respect to Col-lier, whc had an alcohol-related conviction just over 3years old at that time There is no documentary evidencethat The Travelers ever received a written response toits request for "comments" about Collier•only John'sassertion that Carol Jones told him in May 1988 that TheTravelers had made an "exception" with respect to Col-lier's December 1985 conviction because it was then "4years old," which it was not 59It was not until Etherton had already been dischargedthat Respondent told Broken Arrow about him and thefact that he had been terminated After Johns' disclosureof these facts to Carol Jones in a conversation revealedby the record in only cursory form, Jones wrote a letterto C & L dated June 2 stating that The Travelers wouldnot provide coverage for Etherton The probative valueof this letter is diminished by the facts that (1) Johns re-peatedly denied, on both cross and redirect examination,that the insurance company ever said that Etherton wasuninsurable, (2) there is no documentary evidence thatThe Travelers ever requested "comments" from BrokenArrow about Etherton (as it did about Collier), despiteits apparent first knowledge of Etherton some time inMay and his MVR on May 27, and (3) C & L never re-quested an exception in the case of EthertonThe record does not disclose whether Johns solicitedJones to write the June 2 letter, as he did her May 1159 Respondent argues that Collier was a ramp manager in 1988, andtherefore not subject to MVR checks on dnvers However, there is noevidence that this fact was ever communicated to The Travelers WhenBroken Arrow supposedly asked C & L for a list of "full-time dnvers" in1987. Johns replied with a list including the names of Vice PresidentStnckland, Terminal Manager Cannon, and Ramp Manager MIlamletter However, there is no doubt that the June 2 letterwas an after-the-fact announcement about Etherton Thetotality of the evidence, including Johns' asserted doubtabout part-time drivers in his conversation with CarolJones on May 11, and his call to her after May 12 in-forming her that a driver then unknown to her had beendischarged, warrants an inference that Broken Arrow'sassertion that Etherton was uninsurable was initiated byRespondentAlthough Broken Arrow's June 2 letter states that"the insurance company" would not provide coveragefor Etherton, there is no evidence other than the hearsayof Broken Arrow's letter that Etherton's case was everconsidered by The Travelers, despite its receipt of hisMVR on May 27 The Travelers' February memo toBroken Arrow asks for "comments" about Collier, show-ing its participation m his case Broken Arrow's Septem-ber 26 letter to C & L asks for "comments" about fourother drivers There is no evidence that any "comments"about Etherton were ever requested by the insurancecompany or its agent, or given by C & LAccording to Respondent's own evidence, Johns knewon May 11 that MVRs would be obtained for all driversNonetheless, C & L requested an MVR only on Ether-ton, and obtained it by the unusual efforts of one of itsemployees who happened to be a part-time sheriff Al-though W Walker worked more first quarter hours thanEtherton and was thus closer to "full-time status," Johnsdid not obtain his MVR Clinton Mlynank's September1987 employment application showing an alcohol-relatedconviction withm 2 years was in Respondent's files, aswas Mlynank's MVR date-stamped August 1988 by TheTravelers Although Johns contended that he did notread employment applications and denied knowledge ofMlynank's record, I find that he did have such knowl-edge, based on the MVR, the employment application inRespondent's files, and Johns' admission on cross-exami-nation that he knew about the alcohol-related convic-tions of other drivers Although the insurance companyquestioned the records of other drivers, including onewith an alcohol-related conviction, such employees wereworking at the time of the hearing Although the insur-ance agent submitted a letter to Respondent stating thatEtherton, already discharged, was uninsurable, this tookplace after Respondent had opened the subject of part-time drivers with the insurance agent, and had solicited aletter from it on that subjectG Legal Analysis and Conclusions1 The applicable criteriaThe General Counsel has the burden of establishing apnma facie case that is sufficient to support an inferencethat protected conduct was a motivating factor in Re-spondent's decision to discipline employees Once that isestablished, the burden shifts to Respondent to demon-strate that the discipline would have been administeredeven in the absence of the protected conduct 6099 Wright Line, 251 NLRB 1083 (1980), enfd F 2d 889 (1st Cir 1981),cert denied 455 U S 989 (1982), approved in NLRB v TransportationManagement Corp, 462 US 393 (1983) 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2 Respondent's union animusAs set forth above, Respondent told employees at thetime of its takeover of the Knight-Arnold ramp in mid-1987 that it could not afford to pay union wages and thatthe employees would have to take a pay cut in order towork The employees' "only option" was to get out ofthe Union, or Respondent would have to "give up theramp" The railroad, with which Respondent contractedto engage in the unloading work which its employeesperformed, did not like the Union and believed the em-ployees should get out of it Although Respondent prom-ised to help the employees make a living, it reduced theirbenefits I conclude that by these statements and actionsRespondent manifested union animus3 The alleged discriminates' protected activity andrespondent's knowledge thereofIt is obvious that Respondent knew about support forthe Union among Nu-Car employees in mid-1987 at thetime of the takeover, and attempted to reduce that sup-port It is also obvious that the alleged discnmmatees en-gaged in protected activity at the time of revival ofunion sentiment in the spring of 1988 The GeneralCounsel argues that Respondent had knowledge of thisrenewed activity because of Stevens' statement to Super-visor Strickland on May 9, pertaining to alleged favorit-ism to Tommy Wilson, that "the • was going to hit thefan" if C & L didn't "do something," and on Etherton'sstatement to Supervisor Cannon that "we are going tohave to get a union in here to straighten out the compa-ny "61 In addition, such knowledge may arguably be in-ferred from Etherton's statement to Supervisor Milam inthe spring of 1988 that C & L was "messing the employ-ees around," and that they were "going to have to get aunion in here"Respondent argues that such inference may not bemade with respect to Etherton's communication toMilam because there is no evidence that Milam "con-veyed that information to the person authorizing the ad-verse decision" Because Milam, Etherton's cousin, toldEtherton to keep his mouth shut or he would be fired,Etherton did not expect Milam to report this communi-cation to higher authorities 62 With respect to Cannon,Respondent argues that he was not "involved" in the de-cision to terminate Etherton Although he was involvedin the decision to terminate Cigalma and Benbrook, thelatter was not working the day the union cards weresigned, and even if Cannon was outside the breakroom,he would not have seen Benbrook emerging 63Respondent cites Dr Phillip Medal, D D S. Inc , 267NLRB 82 (1983), in which the Board stated that"[o]rdmanly, [it] would impute a manager's or supervi-sor's knowledge of an employee's union activities to theemployer" However, the Board did not do so in thatcase because it had been "affirmatively established as amatter of fact that a supervisor who learned of union ac-tivities did not pass on the information to others" (Ibid )61 G C Br, pp 11-1262R Br , p 5163 Ilmd , pp 53-54This case is inapposite because it has not been "affirma-tively established" herein that Milam and Cannon failedto pass on the information of employee union activity tohigher authorities 64Respondent also cites Delchamps, Inc v NLRB, 585F 2d 91 (5th Cir 1978), enfg in part and denying in partenf of 232 NLRB 168 (1977) That case involved a chainof grocery stores A customer had a dispute with a cash-ier, who violated store policy by failing to call a manag-er The customer called the company, and eventually de-scribed the cashier to an area supervisor The lattercalled the store manager, and directed that the cashier besuspended as soon as she was identified "Thus, at thepoint when the decision to suspend [the employee] wasmade, [the area supervisor] could not have known shewas a union activist, since he did not even know heridentity" (Id, 585 F 2d at 94) The area supervisor laterdischarged the cashier The record established, accordingto the court, that although the store manager and his as-sistants knew that the cashier was a union activist, they"did not inform [the area supervisor], who was solely re-sponsible for the discharge" (Id, 585 F 2d at 95) Ac-cordingly, "their knowledge obviously could not havebeen a cause of the firing" (Id, 585 F 2d at 95, citationomitted ) The court distinguished the case from otherswhere a supervisor, although not nominally responsiblefor the firing, nevertheless played a "significant role" inprocuring it, and from cases where the Board inferredfrom "circumstantial evidence" that knowledge of onesupervisor had been communicated to the supervisor re-sponsible for the discharge Rather, the court observed,the Board had "mechanically" imputed the store manag-er's knowledge to the area supervisor (Ibid )The Fifth Circuit reiterated this position in PioneerNatural Gas Co v NLRB, 662 F 2d 408, 412 (5th Cir1981), denying enf 253 NLRB 17 (1980), and in Mara-thon LeTourneau Co v NLRB, 699 F 2d 248, 253 (5thCir 1983), enfg 256 NLRB 350 (1981) In the latter casethe court observed that, "while the Board must find thatthe employer had knowledge of the discharged employ-ees' union activities [citing Delchamps], it may reasonablyinfer such knowledge based upon circumstantial evi-dence" (id, 699 F 2d at 253)Delchamps has recently been distinguished by theCourt of Appeals for the Sixth Circuit in Grand RapidsDie Casting Corp v NLRB, 831 F 2d 112, 117 (6th Cir1987), enfg 279 NLRB 622 (1986) In that case the dis-charge was made by the employer's industrial relationsmanager, who was not present during the employee'sprotected activity The Sixth Circuit's decision reads inpart as followsThe AL's findings may stand even if [the indus-trial relations manager] had no knowledge of [theemployee's] union activities or of her stated intentto file charges with the Board[The industrial relations manager's] ignorance ofthe specifics of the December 28 verbal altercationwould not necessarily rule out improper motivation64 See discussion of Dr Phillip Medal in Country Epicure, Inc , 279NLRB 807, 808 fn 5 (1986) C & L SYSTEMS CORP379on the company's part Pioneer Natural Gas Co vNLRB, 662 F 2d 408 (5th Cir 1981), and Del-champs, Inc v NLRB, 585 F 2d 91 (5th Cir 1978)are said to require that the management official whoactually discharges the employee be aware of theemployee's protected activity before the dischargemay be found to have been improperly motivatedHowever, those opinions addressed situations wheremanagement officials who did have knowledge ofthe employee's protected conduct did not influencethe adverse employment actionWe have held that "a supervisor's unlawful, anti-labor motivation in making a false report leading todischarge must be imputed to the Company, eventhough the officers who actually make the firing de-cision do not share that animus" JMC Transport,Inc v NLRB, 776 F 2d 612 (6th Cir 1985), (cita-tions and footnotes omitted) [id, 831 F 2d at 117]The present situation is also similar to that inBoston Mutual Life Insurance Co v NLRB, 692F 2d 169, 111 LRRM 2983 (1st Cir 1982), wherethe Court of Appeals for the First Circuit grantedenforcement of the Board's order even though themanagement official who ultimately fired the com-plainant was unaware of that employee's union ac-tivity The Court was "reluctant to adopt a rulethat would permit the company to launder the 'bad'motives of certain of its supervisors by forwarding adispassionate report to a neutral superior"We share that reluctance[id, 831 F 2d at 117-118]As set forth in Dr Phillip Megdal, supra, the Board'sposition is that "ordinarily" it will impute a supervisor'sknowledge of an employee's union activities to the em-ployer 65 This rule is supported in this case by the fol-lowing circumstances (1) one of the officials with directknowledge of the employees' union activity (TerminalManager Cannon) was the official who discharged Ciga-lma and Benbrook, (2) there were only two supervisorsin the Memphis area (Cannon and Milam), both withKnowledge of Etherton's union activities, who reporteddirectly to the official who discharged Etherton (Strick-land), and (3) Cannon, by calling Etherton, telling him to"Come in" because Strickland wanted to "talk" to himand by escorting him into Stickland's office, was thereby"involved" in Etherton's dischargeRespondent's argument that Milam's knowledge ofEtherton's union sympathies may not be imputed to Re-spondent•because Milam was Etherton's cousin andwarned him that he would be fired•has no merit Themost reasonable interpretation of Milam's statement toEtherton is that it was a threat rather than friendlyadvice C & L's position that it did not know about Ben-brook's union activities because he did not work on theday of the union card signing is not persuasive Ben-brook was one of seven employees who signed unioncards at the same time Asplundh Tree Expert, 220 NLRB352, 355-356 (1975) He was one of three employees dis-charged only 2 days after signing union cards, and was66 See also Jenkins Index Co, 273 NLRB 736 (1984)not given any reason for his discharge In these circum-stances, Respondent's knowledge of his as well as theother alleged discrimmatees' union activities may be in-ferred Gould, Inc , 261 NLRB 1031 (1975), enfd 542F 2d 1176 (6th Cir 1976) I therefore find that Respond-ent knew or believed that Cigalma, Benbrook, and Eth-erton were involved in union activities 664 Conclusions with respect to the GeneralCounsel's prima facie case and Respondent's burdento rebut itThe General Counsel's case is based on Respondent'sunion animus, its knowledge of the alleged discnmma-tees' union activities, the precipitate timing of their dis-charges only 2 days after the union card signing, the dis-parate treatment given other employees who committedsimilar infractions, and the failure in the case of Ben-brook to inform him of the reason for his terminationWith respect to Etherton, the Board in similar circum-stances agreed with the administrative law judge's con-clusion that a discharge of an employee driver was dm-cnmmatonly motivated based in part on the fact that theemployer "developed an urgent interest (in the drivingrecord) after learnmg of union activity, in contrast to itsprevious statement to (the employee) the record was notimportant" Nebraska Bulk Transport, 240 NLRB 135 fn2 (1979), enfd as modified 608 F 2d 311, 608 F 2d 311(8th Cir 1979) The Respondent herein had knowledgeof Etherton's driving record prior to its "urgent interest"on May 11 and, accordingly, had condoned that recordThe contrast between Respondent's treatment of Ether-ton prior to his union activities and its treatment of himthereafter, and the contrast between that treatment andthe manner in which it dealt with other drivers withsimilar records, support a conclusion that his dischargewas discriminatorily motivated 67I conclude that the General Counsel has established aprima facie case that all three of the discharges were dis-criminatorily motivatedI further conclude that Respondent has not sustainedits burden of proving that it would have dischargedthese employees even in the absence of protected activi-ty Concerning this burden, Respondent says only "Withrespect to Mr Etherton, at least, there can be no ques-tion but that because he was uninsurable, he would haveto have been terminated in any event "68 This constitutesa tacit admission by Respondent that the General Coun-sel's prima facie case with respect to Cigahna and Ben-brook has not been rebuttedRespondent's argument with respect to Etherton is notwarranted by the facts set forth above The only evi-dence that Etherton was uninsurable was BrokenArrow's June 2 letter stating this However, Respond-ent's vice president for finance and administration repeat-66 Respondent argues that knowledge of the alleged discriminateesunion activities may not be based on the "small-plant theory" The Gen-eral Counsel does not advance this theory Because of my findings above,I do not consider It necessary to pass on this matter67 Lowe's Cos , 266 NLRB 78, 86 (1983), enfd 718 F 2d 1095 (T) (5thOr 1983)68R Br at 62 380DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDedly denied that the insurance company had ever saidthis, and affirmed Etherton's umnsurability only afterbeing shown the letter The letter itself came after Re-spondent opened the subject of part-time drivers withBroken Arrow, the day after Etherton and others signedunion cards, after it solicited a letter on the subject ofpart-time drivers, and thereafter, voluntarily disclosedEtherton's name to the insurance agent C & L never re-quested an exception in Etherton's case, which the insur-ance company stated it was willing to consider, andwhich it had actually done with respect to anotherdriver with a similar record Still another driver with asimilar record was working at the time of the hearingThis evidence does not establish that Respondent wouldhave discharged Etherton on May 12, 1988, if he had notengaged in protected activityIn A & T Mfg Co, 265 NLRB 1560 (1982), enfd asmodified 738 F 2d 148 (6th Cir 1984), the employer firstadvanced a pretextual reason for the discharge After thedecision to discharge but prior to its effectuation, the em-ployee violated company rules on absenteeism and theemployer asserted this additional reason for the subse-quent discharge The Board concluded that the dischargewas unlawful because the decision to discharge had beenmade prior to the employees' rule violations 265 NLRBat 1561 The court of appeals disagreed with what itcharacterized as a per se rule making it "impossible for[an] employer to adopt an additional reason between thetime of the determination (to discharge) and the time ofits effectuation" 738 F 2d at 151-152 In the instant case,unlike A & T Mfg, only one reason was advanced forthe discharge, and the latter took place prior to the timethat the insurance agent, after its attention was directedto Etherton, informed Respondent that he was umnsur-able Accordingly, the Board's rationale in Actr, is appli-cable herein•since the Board there held that a decisionto discharge based on an extant pretextual reason madethe actual discharge•after a new and assertedly validreason-nonetheless unlawful, it follows a fortiori that anactual discharge prior to the asserted just cause is unlaw-ful5 Respondent's argument that it did notdiscriminate against other union adherentsRespondent argues that an inference of discriminatorymotivation in the cases of Cigalma, Benbrook, and Eth-erton is negated by the fact that it hired other employ-ees, and kept a job open for Stevens while he was ill, attimes when it assertedly knew them to be union support-ers 69 However, Respondent knew in mid-1987 that sub-stantial numbers of Nu-Car employees were union sup-porters, but this did not keep Respondent from hiringthem Instead, C & L attempted to detach them fromtheir union allegiance by threats that they would have toleave the Union in order to keep their jobs These tacticsworked until the spring of 1987, when union sentimentrevived, principally because of Respondent's perceivedfavoritism to Tommy Wilson In these circumstances, C& L's pnor employment of union members in 1987 does69R Br at 60-61not tend to establish its neutrality in 1988, after its dis-covery of the rebirth of the union movementRespondent next argues that an inference of unlawfulmotivation may not be made because "even thoughseven employees signed union cards on May 10, 1988,only three were terminated Four of these employees, in-cluding Messrs Davis and Stevens, were retained by C& L If C & L had intended to discriminate against em-ployees for union activities, surely it would have termi-nated the two employees signing cards on May 10 whoC & L had long known to be former union members "70If, as Respondent suggests, it did know about the cardsigning by other employees on May 10, it is difficult tounderstand how it did not also know about the sameaction by Cigalina, Benbrook, and Etherton at the sametime and place•an inference which Respondent deniesIn support of this argument, Respondent cites Interna-tional Computaprint Corp, 261 NLRB 1106 (1982) Inthat case, a panel majority of the Board agreed with theadministrative law Jjdge that the General Counsel hadnot established that the employer's selection of certainemployees for layoff was discnmmatonly motivated TheBoard relied on the facts that the layoff of second shiftemployees was based on valid business considerations in-volving productivity and was consistent with past prac-tice It also noted that the General Counsel had notproved that the employer's asserted reasons for selectingthe alleged discriminates was invalid (Ibid ) In addition,the Board commented, "several employees who werelaid off were not named in the complaint and severalothers who were retained engaged in union activity iden-tical to that of the alleged discriminates" (Ibid ) TheBoard did not state the weight that it attached to thisaspect of the caseIt may be observed that the other factors upon whichthe Board relied in International Computaprint are notpresent in this case Thus, there is no evidence of legiti-mate business considerations warranting the selection ofthe alleged discriminates rather than other employees fordischarge Secondly, unlike International Computaprmt,the General Counsel has established that C & L's assert-ed reasons for the discharges of the alleged discriminatesare invalid, for the reasons given above Respondent'sreasoning in this case is similar to that of an administra-tive law judge in another case, with which reasoning theBoard disagreed in the following languageThat Respondent did not choose to compound thewrong by picking out union adherents for layoff atTiptonville can hardly cure the unlawful nature ofRespondent's initial decision causing the layoffsTaking the Administrative Law Judge's position toits logical conclusion, one might as well contendthat if an employer decides to eliminate an incipientunion movement 'root and stem' by discharging theentire employee complement his decision to do so isnot discriminatory [Ethyl Corp, 231 NLRB 431,433 (1977) ]7'79 R Br at 617'The Board in Ethyl Corp cited Rea Trucking Co 176 NLRB 520(1969) In discussing the employer's reasons for its choice of certain em-Continued C & L SYSTEMS CORP381A corollary to the Board's reasoning in Ethyl Corp isthat, if an employer may disprove evidence of discrimi-natory motivation with respect to the discipline of someemployees by failure to discipline others, it could defeatevery case of alleged unlawful discrimination by thesimple and calculated expedient of failing to disciplinesome union adherents This would permit an employer toselect Just enough employees for discipline to defeat aunion movement, and yet avoid a finding that it hadcommitted an unfair labor practice I conclude that, al-though an employer's failure to select some known unionadherents for discipline may be a factor to consider indetermining whether others were unlawfully disciplined,it is insufficient, standing alone, to negate inferences ap-propriately made on the basis of other evidence6 ConclusionsFor the foregoing reasons, I conclude that Respondentdischarged Cigalma, Benbrook, and Etherton on May 12,1988, because of their protected activities, in violation ofSection 8(a)(3) and (1) of the ActIV THE REPRESENTATION CASEA The Challenge to Donald Boshers' Ballot1 Summary of the evidence(a) The factual issuesAs indicated, the Union challenged Boshers' ballot onthe ground that he was either an office clencal72 or asupervisor The factual issues involve the nature ofBoshers' duties, the relative time that he spent perform-ing those duties, the locations where they were per-formed, and the degree of supervisory authority, if any,which Boshers had over other employees(b) Boshers' background and employment at C & LPnor to Boshers' employment with C & L, he hadbeen a bookkeeper in 'a bank Charles Wofford, thefather of C & L's president, was a friend of the family,and approached Boshers about seeking employment withC & L" Respondent's records show that he was hiredon February 18,74 but Strickland and Boshers assertedthat he started about March 1Employee Wilbur Davis testified that C & L PresidentLarry D Wofford said that the Company had a mancoming from Arkansas, intended to "break him in as aterminal manager or ramp manager," and that the em-ployees for layoff, the trial examiner stated in language accepted by theBoard "There is no ment in Respondent's argument that the burden wason the General Counsel to prove that the employees laid off were affili-ated with or active in behalf of the Union The discharge of these em-ployees immediately following the Union's victory at the polls wouldreasonably tend to discourage union affiliation, and if the motivation, orany part of it, was to demonstrate the futility of union representation andto discourage further participation of employees in organizational activi-ties, it makes no difference whether the individuals chosen for the layoffswere actually affiliated with the Union, or voted for It" (id, 176 NLRBat 525 fn 5)72 Office clencals were excluded from the stipulated unit, supra, fn 273 Testimony of Boshers74R Exh 5(a)ployees should "go easy" on him Boshers' employmentapplication shows that he applied for a position as "rampmanager" He was a high school graduate, and had 2-1/2years of college Some of his schools and a prior employ-er were located in Arkansas 75 Boshers worked about119 hours in the first quarter of 1988 The only other em-ployee hired in that quarter at Respondent's Memphis fa-cilities who worked more than 100 hours was James Ci-galma 76 C & L President Larry Wofford denied that hetold Boshers he was going to make him a ramp manageror that he referred to him as such, while C & L VicePresident Strickland denied that Boshers attended man-agement meetings Strickland said he had no intention ofpromoting Boshers to the position of ramp managerBoshers denied being characterized as such, and said thathe was "being optimistic" when he file his applicationAlthough he did occasional paperwork, Boshers' prin-cipal duties were those of an unloader according toBoshers and Terminal Manager Cannon C & L VicePresident Strickland said that Boshers was a "lead man"However, employee Walter Stevens described Boshers as"office personnel," and employee Wilbur Davis averredthat he "mostly stayed in the office and answered thephone"(c) The division of Boshers' work between office andyardStrickland testified that C & L unloads 300 automo-biles on an average day, although there is considerablefluctuation in the daily workload Boshers' workweekstarted on Thursday and ended on Monday He testifiedthat on weekdays, i e, Thursday, Friday, and Monday,he spent 65 percent of his time unloading automobilesWalter Stevens, whose workweek ran from Sundaythrough Thursday, had occasion to observe Boshersduring three of those days, Sunday, Monday, and Thurs-day According to Stevens, when Boshers first started towork he spent time at the unloading area counting carsand "bay tickets," and writing damage reports Stevensestimated that Boshers spent 20 percent of his time in theyard and 80 percent in the office Although Boshers oc-casionally drove an automobile off the railcar and parkedit, this occurred only about twice a day, to save Boshersa walk to the office Stevens and other unloaders unload50 to 60 cars daily After Boshers' initial period of em-ployment, Stevens did not see him doing any work in theunloading areaWilbur Davis testified that, after Boshers arnved at theCompany, he unloaded cars for about 2 to 3 weeksduring what Davis called a "break-m" period Thereaf-ter, Davis saw Boshers unload about two to four carsweekly, while Davis unloaded 60 to 70 daily After thebreak-in period according to Davis, Boshers did not per-form "paper work" in the unloading area He spent72 G C Exh 3776 An employee named J Anderson, hired January 29, worked about81 hours for the last 2 months of the first quarter, and other employeeshired during that quarter worked a lesser number of hours R Exh 5(a)designates employee numbers with the prefixes MT, OK, NE, TN, andTX I Infer that these refer to Montana, Oklahoma, Nebraska, Tennessee,and Texas, respectively R Exh 5(a) 382DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDabout 1 hour daily in the yard checking parked cars orputting paper in rental cars, and was in the office 7 hoursdaily.Boshers contended that the 65 percent of his timewhich he spent unloading cars on weekdays went up to90 percent on weekends. The reason, he asserted, is that"the volume is quite different during the week . . ., thevolume is much lower on weekends than it is during theweek. . ., and the more the volume the more the paper-work." However, Boshers agreed that both the amountof paperwork and the number of cars to be unloadedwent down on weekends, and that the Company hadthree to six employees available for weekend work. Asnoted, Stevens had occasion to observe Boshers on oneof the weekend days, Sunday.Boshers stated that he wore blue jeans and a T-shirt orshirt while working in the office, but wore coverallswhen unloading, like the unloaders. Walter Stevens testi-fied that Boshers wore "non-working clothes•dresspants, shirt, regular shoes," as compared to the coverallswhich unloaders wore.(d) Details of Boshers' paperworkUpon arrival at work, Boshers first determined howmany automobiles were arriving by examining a "consistlist," which indicated where various railcars were "spot-ted" on the six tracks which C & L services. The consistlist records cargo other than automobiles, and Boshershad to "sort out" the automobiles from this list and enterthem on a "track sheet." The latter was a legal-size pieceof paper on which Boshers on the average made 200 en-tries in 30-45 minutes, according to his testimony.Boshers also prepared "bay tickets" for each incomingautomobile. The bay ticket is a document about 3 by 5inches in size, on which Boshers stamped the railcarnumber. A "window sticker" accompanied the "bayticket," and Boshers stamped this document twice, oncewith the railcar number and again with the date. Boshersasserted that he could stamp a bay ticket in 1 second anda window sticker in another second. He agreed that C &L unloads 300 cars daily on the average, and that thevolume occasionally reached 1000 cars daily.In addition, Boshers prepared a "facility report" onmost days. This was a legal-size document with 50-75spaces, on 40 of which Boshers had to make handwrittenentries on an average day. Asked how long it took himto make the 40 entries, Boshers answered that it requiredhalf an hour to compile the information from employeesand the track sheet.Boshers also prepared a "switch list," a documentwhich tells the railroad which railcars it can pull in theevening from the six tracks which C & L services.Boshers on the average had to make handwritten entrieson each switch list. He contended that he could makethese entries in 3 to 5 minutes.Boshers also prepared damage reports "very seldom"according to his testimony. This is a document requiringfive handwritten entries, and Boshers said that he couldmake these entries in "a minute and a half." Accordingto Strickland, Boshers examined the damaged cars.Boshers also checked employee timecards 2 to 3 dayseach week. He added up the hours on each timecard in"thirty, forty-five seconds." He did this with respect tofive or six timecards in about 3 minutes, according to histestimony.Boshers did this work on a desk which he shared withTerminal Manager Cannon. There is no employee at Re-spondent's two Memphis facilities designated as a secre-tary•only Strickland, Cannon, Milam, Boshers, and theunloaders.(e) Boshers' hours of work and relationship with otheremployeesBoshers arrived at about 6:30 a.m., prior to the arrivalof other employees, and left at about 4:45 p.m., after theother employees had departed about 4 p.m.The unloaders were called to work about 7 a.m.Boshers averred that he occasionally called the unloadersto work, upon instruction from Strickland or Cannon.Wilbur Davis testified that Boshers called employees 2 to3 days each week. When Boshers called Walter Stevensto work, the latter occasionally requested permission tobe excused. Boshers granted such permission in the samemanner as other supervisors, according to Stevens. Heaccepted what Boshers said to him as authority for fail-ure to report to work. Boshers agreed that unloaders oc-casionally asked to be excused from work. However, onsuch occasions, he put the employee "on hold," andhanded the phone to Strickland or Cannon. If neitherwas present, Boshers contended, he told the employeethat there was nothing he could do about the request.Strickland corroborated Boshers. Wilbur Davis wasasked whether he ever had any "discussions" withBoshers about time off, and replied that Boshers referredhim to Cannon.Prior to the arrival of the unloaders, Boshers madesure that the bay tickets were "ready to go." He pre-pared them "consecutively" in the morning, not through-out the day. After the arrival of the unloaders about 8a.m., Boshers met with them "in the breakroom outsidethe office." According to Boshers, either he "or one ofthe other guys" took the tickets to the railcars, wherethe identification number and other information for eachvehicle were recorded on the ticket. It was then placedinside the automobile until the latter was unloaded andparked. At that time, the unloader recorded the baynumber where it was parked on the ticket, and returnedthe completed ticket to Boshers. Stevens testified that he"usually" returned the ticket to Boshers in the office, "orout on the ramp, wherever he is." Strickland averredthat the unloaders deliver the tickets "at the desk thatBoshers uses." Boshers testified that the tickets were"turned in to the office."The actual unloading started after the arrival of theunloaders. C & L Vice President Strickland describeddaily operations. The Company could "only hold somany railcars on spot." On some days, certain cars hadto be unloaded before others, and required a particulartrack. According to Strickland, this information was re-layed to Boshers, who "organized it as far as keeping thepeople together, doing the right thing out there that wewant." These instructions included areas of the lot wherecars where to be parked, exceptions to normal activity, C & L SYSTEMS CORP383and new areas of concern Strickland testified thatBoshers never gave instructions to the unloaders that hadnot come from him or one of the other two supervisorsThe supervisors carry "pagers" according to StricklandWhen the unloaders arrived for work according toWilbur Davis, Boshers told them how many loads theyhad and the track on which to start He "directed" themen Walter Stevens testified that Boshers sometimes re-assigned unloaders from one ramp to anotherBoshers denied that he ever instructed other unloadershow to work, or gave them any instructions other thanthose transmitted by Strickland or Cannon He furthertestified that, upon arrival of the unloaders at the ramp,"we•the unloaders•all get together with the bay tick-ets anddecide what to unload firstas strategi-cally as possible unless we have some other instruc-tions from Mr Cannon or Mr Strickland" Boshers af-firmed that the unloaders "just get around together" inthe breakroom and decide which railcars to unload firstBoshers denied that this was "unsupervised" laborCannon and Strickland told the unloaders how manycars they had to unload, and the latter "knew what todo" Any differences of opinion on priorities were decid-ed by a supervisor, and a supervisor was always presentaccording to BoshersAfter the decision on how to perform the work hadbeen made, Boshers had additional paperwork before en-gaging in what he said were his unloading duties Thisadditional work occurred "probably a little less than 40percent of the time" Accordingly, Boshers agreed, hedid not always start unloading at the same time as theother employeesBoshers testified on direct examination that he had 30minutes for lunch as do the unloaders, and that he ate iteither in the breakroom or the front office more oftenthan in other locations He was then shown his pretnalaffidavit, and agreed that he therein stated that "moreoften than not" he ate lunch in the office, and occasion-ally picked up lunch for supervisors After reading hisstatement, Boshers nonetheless maintained that he atelunch in the office "about the same" number of times asthe unloaders Walter Stevens testified that Boshers hada scheduled lunch period from 11 to 12, and that he ateit in the office Although other unloaders ate in theoffice "every now and then," they usually ate in a res-taurant Wilbur Davis said that unloaders ate in thebreakroom, but that Boshers ate in "the main office withPaul Cannon and Jim Strickland"As indicated, Boshers continued to work for sometime after the unloaders left for the day He reviewed pa-perwork, and attempted to estimate the workload for thenext day(f) Boshers' compensationBoshers was hourly paid, and punched a timeclockHis beginning wage was $8 hourly, and he was making$10 at the time of the hearing Respondent's vice presi-dent, Strickland, testified that Boshers received the samefimge benefits "offered to all the unloaders that qualifyfor the 390 hours per quarter, which would be health in-" As noted, Respondents has two unloading facilities in Memphissurance, long term disability insurance, life insurance, va-cation, [and] holiday pay" Respondent's records showthat Boshers achieved "full time status" on May 1 monthafter the beginning of the second quarter•after workingabout 119 hours during the first quarter and an unspeci-fied number of hours in the first month of the secondquarter Eight employees worked more hours thanBoshers in the first quarter without achieving full-timestatus 78Boshers testified about C & L's policy on overtimeThe Company "watches it very closely," and the em-ployees rarely receive overtime Boshers, however, re-ceives "compensatory" time off in lieu of overtime aboutonce a month He explained this by saying that there wasa "gray area" in his working time where it was question-able whether he was "actually working" during thehours indicated on his timecard Boshers was "stayingaround asking questions (and) trying to learn" Askedwhether other employees were given time off in lieu ofovertime, Boshers said that this was so "to the best of[his] knowledge," but added that all he knew was abouthimself There is no reference to compensatory time offin the testimonies of the unloaders2 Factual analysisAs indicated, Boshers had previously been a bookkeep-er in a bank, and had about 2-1/2 years of college train-ing Charles Wofford, the father of Respondent's presi-dent, was a friend of Boshers' family, and solicited himto submit an employment application He applied for ajob as "ramp manager" in mid-February I credit WilburDavis' testimony that C & L President Larry Woffordsaid that the Company had a man coming from Arkansasand intended to break him in as a terminal manager orramp manager, I reject Wofford's denial that he said thisDavis a more credible witness than Wofford Moreover,he was an employee of Respondent at the time of his tes-timony The Board has repeatedly held that the pecuni-ary interest involved in preservation of jobs makes it un-likely that such testimony, adverse to the employer's in-terest, is fabricated 7 9I further conclude that Wofford meant, and could rea-sonably have been construed to mean, Boshers The onlyother employee with comparable hours of work hiredduring the first quarter at Memphis was Cigalma, and itis obvious that Wofford did not mean him The fact thatsome of Boshers' schools and a prior employer had beenlocated in Arkansas supports a conclusion that he wasthe employee meant by Wofford as the "man from Ar-kansas"I conclude that Boshers minimized the time that ittook for him to do paperwork to the extent that his testi-mony does not set forth the actual time Thus, it is78 K Sullivan, in Montana (181 hours), D Jones, in Nebraska (342hours), P Diaz Blanco (295 hours), C Lizana (228 hours), and S Ca-praro (279 hours), in Texas, and Gary Stevens (332 hours), W Walker(372 hours), and Michael Etherton (360 hours), in Tennessee As de-scnbed above, Etherton's 360 hours formed the basis of Respondent's ra-tionale for discharging him R Exh 5(a)79 Bohemia Inc , 266 NLRB 761, 764 fn 13 (1983), Southern Paint &Waterproof Co, 230 NLRB 429, 431 fn 11 (1977) 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhighly improbable that he could have placed the re-quired stamps on the bay tickets and window stickers in"one second" each. The rest of his timing estimates forother functions described above are similarly improbable,and some are absurd. There was no secretary in theoffice, and Boshers' description of the rapidity withwhich he performed this work is beyond belief. The onlypossible explanation for these exaggerations is thatBoshers in his testimony sought to reduce the actual timehe spent in the office and to inflate the time he spent inthe yard. I conclude that he was a biased witness.I reject Respondent's claim that Boshers spent an evengreater percentage of time unloading on weekends thanhe did on weekdays. Although the number of cars mayhave been less on weekends, so was the volume of paper-work. Although Stevens did not see Boshers work onTuesday and Wednesdays, he did see him on 3 days, in-cluding the weekend day of Sunday, and made no dis-tinction in his estimate of time Boshers spent in the yardon weekends as compared to weekdays.As indicated, Stevens judged Boshers' work in theyard as constituting 20 percent of his time, but laterqualified this estimate to aver that Boshers did not workin the yard after his initial period of employment. Davis'estimate is more realistic•Boshers spent about 1 hourdaily in the yard after the break-in period, principallychecking on parked cars and placing paper in rental cars.I conclude that this is a reasonably accurate descriptionof the division of Boshers' work at the time of the elec-tion.Although Boshers engaged in voluminous paperwork,the only documents normally affecting unloaders werethe bay tickets. Boshers gave these to the unloaders inthe morning, and received them back with additional in-formation imprinted on them, after the vehicles had beenunloaded and parked. The testimonies of Strickland andBoshers establish that this return of the tickets was pri-marily made in the office. Although Stevens said that hereturned the tickets to Boshers "on the ramp, whereverhe is," Stevens "usually" returned it in the office, and theevidence establishes that Boshers was usually in theoffice. There is no evidence that other aspects ofBoshers' paperwork routinely brought him in contactwith the unloaders. Although he may have come in con-tact with other employees when preparing damage re-ports, this took place "very seldom."I credit the testimonies of Stevens and Davis thatBoshers ate lunch in the office with the supervisors be-tween 11 a.m. and 12 noon, while the unloaders usuallyate elsewhere. The unloaders had 30 minutes for lunch. Icredit Stevens' testimony that Boshers wore non-workingclothes•dress pants, a shirt, and regular shoes•while Ireject Boshers' testimony about wearing coveralls whiledoing "unloading." He did little unloading after hisbreak-in period, except for an occasional ride back to theoffice.As described above, both Strickland and Boshers con-tended that the latter exercised no independent judgmentin calling employees to work or in the unloading of cars.With respect to calling in, although Stevens stated thatBoshers gave him permission not to report to work,Davis' testimony tends to support Respondent's positionthat Boshers had no such independent authority. Withrespect to the unloading, although Davis testified thatBoshers "directed" the men and Stevens said that he "re-assigned" them, the testimonies of Strickland andBoshers, that the latter was only relaying instructionsfrom supervisors, are unrebutted. Although I do not con-sider either Strickland or Boshers to be a reliable wit-ness, there is no evidence upon which to base a findingthat Boshers exercised independent judgment in his deal-ings with the unloaders.With respect to compensation, Boshers was hourlypaid at the same rate as the unloaders, and punched atimeclock. However, a determination as to whether histotal compensation was equivalent to that of the otherunloaders depends upon an analysis of his "full-timestatus" and attendant benefits granted on May I. As indi-cated, Respondent's stated requirement for these benefitswas 390 hours worked during a quarter.Although Respondent's records show that he workedabout 119 hours during the first quarter (January throughMarch)8† they do not record his hours worked in April.Extrapolation of first quarter hours to April presentssome problems, because of the conflict between Strick-land's and Boshers' testimonies that he started work onabout March 1, and Respondent's records showing ahiring date of February 18.81 If the February 18 date isutilized, Boshers would have had 31 working days in thefirst quarter," and an average day of less than 4 hoursof work. This is inconsistent with other evidence in thecase. If Strickland's and Boshers' estimate of aboutMarch 1 as the starting date is used, Boshers would haveworked 21 days that month"•resulting in an averagework day of a little less than 6 hours. Although this alsois not completely consistent with other evidence, it ismore consistent; I find that Boshers started about thefirst of March.In April, utilizing Boshers' workweek of Thursdaythrough Monday, he had 22 days of work,84 1 day morethan his days worked in March. Extrapolating the Marchhours to April, Boshers worked about 125 hours in thelatter month. There is no evidence that Boshers' break-inperiod of a few weeks in March involved lesser hours ofwork, and I accept this extrapolation as approximatelyaccurate.In order for Boshers to have worked 390 hours byMay 1, he would have to have worked 271 hours"during 22 working days in April•an average of over 14hours per day. This is contrary to all the evidence in thiscase. Respondent's records show that Boshers did notwork 390 hours in the first quarter, and it would havebeen impossible for him to have done so by the firstmonth of the second quarter. Accordingly, I find thatRespondent granted Boshers full-time status after about80 R. Exh. 5(a).81 Ibid.82 Six 5-day workweeks from February 18 through March 28, utilizingBoshers' workweek of Thursday through Monday, plus March 31, a totalof 31 days.83 Four 5-day workweeks plus March 31, a total of 21 days.84 Three 5-day workweeks (15 days) plus 4 days from April 1 throughApril 4 and 3 days from April 28 through April 30•a total of 22 days.85 This is 390 hours less the 119 worked in the first quarter. C & L SYSTEMS CORP385244 hours of work Obviously he had not achieved 390hours of work, much less 390 during a quarter His totalhours were about two-thirds of the stated cntenon Sixof the eight employees listed above86 worked morehours in the first quarter alone than Boshers worked inthat quarter plus the first month of the second quarter,without achieving full-time status I conclude that Re-spondent compensated Boshers with pension benefits,health, disability, and life insurance, and with vacationand holiday pay, without his having met the require-ments therefore imposed upon other employees I alsofind that Respondent granted Boshers compensatoryleave in lieu of overtime, a benefit not granted to otheremployees3 Legal analysis and conclusionAs indicated, the stipulated unit was "all yardmen em-ployed by the Employer at its Memphis, Tennessee, fa-cilities, excluding all office clerical employees, watch-men, guards, and supervisors as defined in the Act "87 Itis well established that in stipulated unit cases, theBoard's function is first to ascertain the parties' expressedintent with regard to the disputed employees and then todetermine whether this intent is contrary to any statutoryprovisions or established Board policy 88 The Board hasfurther explicated its procedures as followsThe Board examines the Intent on an objectivebasis, and denies recognition to any subjectiveintent at odds with the stipulation When the objec-tive intent is clear, the Board will hold the partiesto their agreement If, however, the objective intentis ambiguous, the Board resorts to the communityof interest doctrine to aid its resolution of the chal-lenged voter's unit inclusion In order to determinewhether a stipulation's intent is ambiguous or clear,the Board will compare the express descriptive lan-guage of the stipulation with the bona fide titles orjob descriptions of the affected employees If theemployee's title fits the descriptive language, theBoard will find a clear expression of intent and in-clude the employee in the unit If the employee'stitle does not fit the descriptive language, it willalso find a clear expression of intent and exclude theemployee from the unit Finally, if the affectedemployees lack job titles or descriptions, the Boardwill find an ambiguous expression of intent and di-rectly apply the community of interest doctrine tothe facts of the case [Viacom Cablevision, 268NLRB 633, 634 (1984) ]In this case, the only employees fitting the job descrip-tions in the stipulation are Supervisors Strickland,Cannon, and Milani The rank-and-file employees werereferred to as "unloaders," not "yardmen," whileBoshers had no precise title Accordingly, I concludethat the stipulation is ambiguous, and will apply the com-munity-of-interest test86 Supra, fn 7887 Supra, fn 288 White Cloud Products 214 NLRB 516 (1974), Tribune Co. 190NLRB 398 (1971)Respondent argues that Boshers was a plant clericalrather than an office clerical, citing numerous cases 89Although the facts in those cases vary, in general theyinvolve situations where the clerical was in close associa-tion with the production process Although Boshers inthis case called employees to work and transmitted in-structions to them from the supervisors, his only clericalfunction bringing him into routine contact with the "pro-duction process" was the distribution and collection ofbay tickets The preparation of the tickets took place inthe office in the morning, and they were distributed tothe unloaders in the breakroom adjacent to the officeThereafter, the completed tickets were returned toBoshers, principally in the officeThe Board in similar circumstances has had occasionto pass on the unit placement of "will-call clericals" Al-though they dealt with warehouse employees, "such con-tacts take place primarily in the office of the former, andthey spend no more than a minimal amount of time inthe warehouse when they return items of merchandisethereto" Accordingly, the Board excluded them fromthe unit Wickes Furniture, 255 NLRB 545 fn 2 (1981)In a case where the Board excluded two employees froma production and maintenance unit because they wereoffice clencals, the Court of Appeals for the Ninth Cir-cuit disagreed with the employer's "definitional" ap-proach to the issue of plant clencals In agreement withthe Board, the court stated as follows (NLRB v BigThree Industries, 602 F 2d 898, 903-904 (9th Cir 1979),enfg 227 NLRB 1677 (1977))Probably the most significant element of commoninterests among employees is similarity in theirskills, duties and working conditions TheBoard's findings of fact suggest that the differencesbetween Bostic's and Frost's skills, duties and work-ing conditions are greater than their similaritiesBostic and Frost had similar benefits, insurance,pension and vacation arrangements as the other unitemployees The Board, however, found that theydiffered from the other workers in other importantrespects Bostic and Frost worked at desks locatedin the office area of the [employer's] offices Bostichad the title of secretary/receptionists and her deskwas located in th main reception area of the officesFrost had the title of secretary and was located inthe enclosed main area of the offices The ware-house, although a part of the same building, was lo-cated in the rear of the plant Unlike the productionworkers whose day began at 6 30 and who workedfor ten-hour shifts, Bostic and Frost typically main-tained an 800 to 5 00 p m routineBostic's duties were also marginally related to theactual production operation Bostic worked in theoffice all day long She answered phones and func-tioned as a receptionist She picked up and openedthe mail each day, prepared expense checks forDapkiewicz's signature, and typed letters for Dap-kiewicz and Conner She photocopied forms by89R Br at 71-76 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhanding them out to Kenner or one of the individ-ual drivers.Frost's duties were more closely related to pro-duction. Half of Frost's working day was occupiedby "cylinder control," i.e., checking all the shippingpaperwork regarding the cylinder movement fromthe warehouse to the customers and their return.The other half of Frost's time, however, was spentdoing general clerical work of filing and typing.For instance, Frost checked all the hourly time-cards after they had been approved, made creditreference checks for Conner, answered the tele-phone when Bostic was unable, typed up rate quo-tations for Conner's approval and dispensed suppliesfor the drivers. Thus, despite some similarity inFrost's duties, her duties were also highly distin-guishable from those directly related to production,especially in light of the fact that Frost utilized tra-ditional office skills and was segregated from theproduction employees. . . . .A second factor, integration of functions and per-sonnel, . . . also points in the direction of theBoard's conclusion. The Board found, and therecord supports, that Bostic and Frost spent almostall their total working time in the office away fromthe warehouse area. Their contact with the ware-housemen and drivers was minimal. . . . There wasnot the "frequent, personal contact" that character-izes true plant clericals. . . .In summary, the Board's findings of fact supportthe conclusion that Bostic and Frost lacked a suffi-cient community of interest with the other unit em-ployees to warrant their conclusion [sic] as plantclericals. The Board did not err in characterizingBostic and Frost as office clericals.The Board's reasoning in Wickes Furniture, and theNinth Circuit's rationale in Big Three Industries, supporta conclusion that Boshers was an office clerical. As inWickes, his contact with the unloaders primarily tookplace in the office or the adjacent breakroom. As in BigThree Industries, Bashers primarily worked at a desk inthe office area, had different hours from those of the un-loaders, and spent the preponderance of his time doingpaperwork unrelated to the unloaders' function of un-loading automobiles. In performing that work, Boshers, aformer bookkeeper, utilized skills different from those re-quired to unload automobiles. Bashers wore dress clothesand regularly ate lunch with the supervisors during ascheduled lunch period, unlike the unloaders. He wassaid by management to be training for a position as a ter-minal or ramp manager. Although Boshers had regularcontacts with the unloaders, a significant part of thosecontacts involved nonclerical work•the transmission oforders from the supervisors. These duties, characterizedby Respondent as those of a "lead man," are not theduties of a plant clerical. Finally, Bashers was grantedfringe benefits without fulfilling the requirements there-for imposed on other employees, and compensatoryleave not granted other employees.I conclude that Boshers did not have a community ofinterest with the unloaders, and find that he was anoffice clerical. I also conclude that he had "a specialstatus which afford[ed] him work privileges and advan-tages not shared by other employees." Groehn SpottingFixtures Co., 224 NLRB 842, 843 (1976).9† Accordingly,I shall recommend that Boshers be excluded from theunit, and that the challenge to his ballot be sustained.91B. The Challenges to the Ballots of Cigalina,Benbrook, and EthertonI have determined that Cigalina, Benbrook, and Ether-ton were unlawfully discharged on May 12. Inasmuch asthey would have been employed and working on the es-tablished eligibility date but for Respondent's discrimina-tion against them, I shall recommend that the challengesto their ballots be overruled. Ra-Rich Mfg. Corp., 120NLRB 1444 (1958).In accordance with the my findings above, I make thefollowingCONCLUSIONS OF LAW1.The Respondent, C & L Systems Corporation, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.General Drivers, Salesmen and Warehousemen'sLocal Union No. 984, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By discharging James Cigalina, Michael D. Ben-brook, and Michael Etherton on May 12, 1988, becausethey engaged in protected, concerted activities for thepurpose of mutual aid and protection, Respondent there-by committed unfair labor practices violative of Section8(a)(3) and (1) of the Act.4.The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYIt having found that the Respondent has engaged incertain unfair labor practices, it is recommended that itbe ordered to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.It having been found that Respondent unlawfully dis-charged James Cigalina, Michael D. Benbrook, and Mi-chael Etherton on May 12, 1988, it is recommended thatRespondent be ordered to offer each of them immediateand full reinstatement to his former position, dismissing ifnecessary any employee hired to fill said position, and tomake each of them whole for any loss of earnings hemay have suffered by reason of Respondent's unlawfulconduct, by paying each of them a sum of money equal9† See also Bay Area Sealers, 251 NLRB 89, 132 (1980); and Canon'sMarket, 243 NLRB 837, 843 (1979).el Because of my conclusions above, it is unnecessary to determinewhether Bashers should be excluded as a supervisor or a managerialtrainee. C & L SYSTEMS CORP387to the amount he would have earned from the date of hisunlawful discharge to the date of an offer of reinstate-ment, less net earnings during such period, to be comput-ed on a quarterly basis in the manner established by theBoard in F W Woolworth Go, 90 NLRB 289 (1950),with interest as computed in New Horizons for the Retard-ed, 283 NLRB 1173 (1987) 9 2As indicated, Respondent has argued that Etherton is"uninsurable" If true, that would be a factor to considerwith respect to a remedy including reinstatement In Ne-braska Bulk Transport, 240 NLRB 135, 144, 158 (1979),enfd as modified 608 F 2d 311, (8th Cir 1979), an insur-ance agent wrote a memo to the employer, solicited bythe latter, stating that the insurability of the employeewas "questionable," and that the insurance companywould require "supporting reasons" for retaining himThe Board ordered reinstatement The Court of Appealsfor the Eighth Circuit stated that the Board, in its peti-tion for enforcement, had "recognize[d] the paradox ofordering reinstatement of a driver who, under the evi-dence, cannot be insured" and had argued that the em-ployer's objections to rehiring him could be deferred tothe compliance stage of the proceeding (id, 608 F 2d316) In rejecting the remedy of reinstatement, the courtstated as follows (at 316)[T]he fact remains that any driver possessing adriving record like [the employee's] could not drivefor the Employer because its liability insurer wouldnot extend coverage to that driver The recordstands undisputed that (the employee) himself couldnot qualify for coverage under the Employer's li-ability insurance policy Under these circumstances,reinstatement does not constitute an appropriateremedy and is not requiredIn NLRB v Big Three Industrial Gas & Equipment Go,405 F 2d 1140 (5th Cir 1969), enfg as modified 165NLRB 30 (1967) and 167 NLRB 1069 (1967), the driverin question had four traffic violations in Texas within a12-month period, five within 18 months, a sixth in Lou-isiana, and was a "habitual traffic violator" under Texaslaw He misrepresented his driving record in his employ-ment application so as to bring that record within theemployer's established policy of limiting dnvers to threeviolations within 3 years "Under the circumstances," thecourt stated, "we are not willing to force the Companyto reinstate a truckdnver with such a bad record of traf-fic violations" 405 F 2d at 1143In this case, it is by no means certain that Ethertonwas uninsurable C & L Vice President Johns repeatedlydenied this on the witness stand, and only asserted itafter having been shown Broken Arrow's after-the-factletter dated June 2 There is no evidence that Respond-ent ever submitted "comments" on Etherton or request-ed an exception in his case The insurance company hadmade an exception in a similar case, and still another92 Under New Horizons, interest is computed at the "short term Federalrate" for the underpayment of taxes as set out in the 1986 amendment to26 U S C • 6621 Interest accrued before 1 January 1987 (the effectivedate of the amendment) shall be computed as in Florida Steel Corp, 231NLRB 651 (1977)driver, questioned by the insurance company, was stillemployed at the time of the hearing Etherton did notfalsify his employment application, as did the driver inBig Three, and did not have a record with as many viola-tions•it was, in fact, the same record he had while em-ployed by Nu-Car and by C & L, known by both em-ployersThere is no way to determine Etherton's insurabilityabsent his reinstatement and consideration of his case bythe insurance company in the same manner, utilized thesame criteria, as it does with respect to other employeesAccordingly, I shall recommend that he be included inthe reinstatement orderIt is also recommended that Respondent be required toexpunge from its personnel records all references to itsunlawful discharges of the forgoing discriminates, includ-ing in the cases of James agalma and Michael D Ben-brook all references to alleged tardiness and violation ofcompany rules, and to notify each of them that such ex-punction has been made and that evidence of same willnot be used as a basis for future personnel action againstany of themIt is further recommended that Respondent be re-quired to post appropriate noticesOn the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended 9 3†ORDERThe Respondent, C & L Systems Corporation, as offi-cers, agents, successors, and assigned, shall1 Cease and desist from(a)Discouraging employees from engaging in protect-ed, concerted activities for the purpose of mutual aid andprotection by discharging them for engaging in such ac-tivities, or by discriminating against them in any othermanner with respect to their hire, tenure of employment,or terms and conditions of employment(b)In any other like or related manner interferingwith, restraining, or coercing employees in the exerciseof rights under Section 7 of the Act2 Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act(a)Offer James Cigalma, Michael D Benbrook, andMichael Etherton full reinstatement to their former posi-tions or, if any such position no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority or any other rights or privileges of any of them,and make each of them whole for any loss of earnings hemay have suffered by reason of Respondent's unlawfuldischarge of, in the manner described in the remedy sec-tion of this decision entitled(b)Expunge from its personnel records and other filesall references to its discrimination against James Cigalma,Michael D Benbrook, and Michael Etherton, includingin the cases Cigalma and Benbrook, all references to tar-" If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 388DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdmess or violation of company rules, and notify each ofthem in writing that this action has been taken and thatevidence of their unlawful discharges or references inRespondent's personnel files will not be used as a basisfor future personnel action against them(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(d)Post at its two Memphis, Tennessee places of busi-ness, copies of the attached notice marked "AppendixA "94 Copies of the notice, on forms provided by theRegional Director for Region 26, after being duly signedby the Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt and24 If this Order is enforced by a Judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"maintained for 60 consecutive days in conspicuous placesincluding all places where notices to are customarilyposted Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply 95IT IS FURTHER ORDERED that Case 26-RC-7049 be re-manded to the Regional Director for Region 26 with adirection to sustain the challenge to the ballot of DonaldBoshers, and to open and count the ballots of James Ci-galma, Michael D Benbrook, and Michael Etherton, andthereafter to prepare and cause to be served on the par-ties a revised tally of ballots, including therein the countof said ballots, upon the basis of which he shall thenissue the appropriate certification95 The General Counsel's unopposed motion to correct the officialtranscnpt, attached hereto as "Appendix B," is hereby granted, exceptthat the misspelled name "Bulshears" is changed to "Bashers" instead of"Boshears," per Respondent's records R Exh 5(a), 0 C Exh 37